United States Court of Appeals
                        For the First Circuit


Nos. 12-1289, 12-1290

                    UNITED STATES OF AMERICA,

                               Appellee,

                                  v.

        JUAN BRAVO FERNANDEZ; HECTOR MARTÍNEZ MALDONADO,

                        Defendants, Appellants.



          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]



                                Before

                   Howard, Lipez, and Thompson,
                          Circuit Judges.



     Martin G. Weinberg, with whom David Z. Chesnoff, Chesnoff &
Schonfeld, Kimberly Homan, Jose A. Pagan, and Pagan Law Offices
were on brief, for appellant Bravo Fernandez.
     Abbe David Lowell, with whom Christopher D. Man and Chadbourne
& Parke LLP were on brief, for appellant Martínez Maldonado.
     Peter M. Koski, Deputy Chief, Criminal Division, Public
Integrity Section, United States Department of Justice, with whom
Lanny A. Breuer, Assistant Attorney General, and Mary Patrice
Brown, Deputy Assistant Attorney General, were on brief, for
appellee.
June 26, 2013
             LIPEZ, Circuit Judge. This case presents multiple issues

of substantial importance, including a question of first impression

in this circuit on the interpretation of the federal program

bribery statute, 18 U.S.C. § 666.               Defendants are a Puerto Rico

legislator and a Commonwealth businessman who were charged, inter

alia, with unlawfully exchanging a trip to Las Vegas to attend a

prize fight for favorable action on legislation.              A jury returned

guilty verdicts against both men, Juan Bravo Fernandez ("Bravo")

and Hector Martínez Maldonado ("Martínez"), and they now challenge

their     convictions     on   numerous       grounds.    Foremost    is   their

contention that the jury was allowed to convict on a gratuity

theory which is beyond the scope of § 666.

             Unlike most circuits to have addressed this issue, we

conclude that § 666 does not criminalize gratuities.                Because the

district court's instructions permitted the jury to find guilt on

the   §    666   counts    based   on     a    gratuity   theory,    Defendants'

convictions on that count must be vacated.                   In addition, we

conclude that the Double Jeopardy Clause, though for reasons that

differ for each Defendant, entitles both men to acquittal on their

respective conspiracy charges.

                                        I.

A. Factual Background

             We briefly summarize the relevant facts, reserving for

our analysis a more detailed discussion of the facts relevant to


                                        -3-
each issue presented on appeal.              We view the facts in the light

most favorable to the jury's verdicts.                   See United States v.

Ciresi, 697 F.3d 19, 23 (1st Cir. 2012).

                From January 2005 until early 2011, Martínez served in

the Senate of the Commonwealth of Puerto Rico.1                   When Martínez

became a senator he was assigned to the Public Safety Committee,

where he served as chairman.            Bravo was the president of Ranger

American, a private firm that provides security services, including

armored car transportation and security guard staffing.

                In   early   2005,   Bravo   advocated    for   the   passage    of

legislation related to the security industry in Puerto Rico.                    One

of these bills, Senate Project 410, addressed issues pertaining to

security at shopping malls, while the other, Senate Project 471,

involved licensing requirements for armored car companies.                      The

government produced testimony at trial that the passage of these

bills would have provided substantial financial benefits to Ranger

American. As chairman of the Public Safety Committee, Martínez was

in   a       position   to   exercise   a    measure   of   control    over     the

introduction and progression of the bills through the Committee and

the Senate.


         1
       The record does not specify the duration of Martínez's
tenure in the Puerto Rico Senate. We take judicial notice of the
fact that he resigned his seat in early 2011. See Fed. R. Evid.
201(b) (allowing a court to take judicial notice of a fact "not
subject to reasonable dispute because it . . . can be accurately
and readily determined from sources whose accuracy cannot
reasonably be questioned").

                                        -4-
            On May 14, 2005, prominent Puerto Rican boxer Félix

"Tito" Trinidad was scheduled to fight Ronald Lamont "Winky" Wright

at the MGM Grand Hotel & Casino in Las Vegas, Nevada.    On March 2,

Bravo purchased four tickets to the fight at a cost of $1,000 per

ticket.    The same day, Martínez submitted Senate Project 410 for

consideration by the Puerto Rico Senate.      On April 20, Martínez

presided over a Public Safety Committee hearing on Senate Project

471 at which Bravo testified.    The next day, Bravo booked one room

at the Mandalay Bay Hotel in Las Vegas.    On May 11, Martínez issued

a Committee report in support of Senate Project 471.

            Bravo arranged for first-class airline tickets to Las

Vegas for himself, Martínez, and another senator, Jorge de Castro

Font.2    In Las Vegas, the three men stayed in separate rooms at the

Mandalay Bay for two nights.     Bravo paid for Martínez's room the

first night, and de Castro Font paid for Martínez's room the second

night. The men, along with de Castro Font's assistant, went out to

dinner the day before the fight, with Bravo footing the $495 bill.

The men attended the Tito Trinidad fight the next night, using the

$1,000 tickets Bravo had purchased.




     2
       In 2008, Jorge de Castro Font was indicted on numerous
counts relating to corruption by an elected official. See United
States v. De Castro-Font, 587 F. Supp. 2d 353, 355 (D.P.R. 2008).
On January 29, 2009, de Castro Font pled guilty to 21 counts of the
indictment filed against him.    He received a sentence of sixty
months' imprisonment. See United States v. De Castro-Font, 08-CR-
337-01(FAB), Doc. 353 (D.P.R. May 17, 2011).

                                  -5-
           The day after the fight, Bravo, Martínez, and de Castro

Font flew from Las Vegas to Miami, where they spent the night in

individual hotel rooms at the Marriott South Beach. The rooms were

reserved and paid for by Bravo at a total cost of $954.75.      The

next day, on May 16, the three returned to Puerto Rico.

           On May 17, de Castro Font, acting as Chair of the

Committee on Rules and Calendars, scheduled an immediate vote on

the floor of the Puerto Rico Senate for Senate Project 471.    Both

de Castro Font and Martínez voted in support of the bill.   The next

day, Martínez issued a Committee report in favor of Senate Project

410.   On May 23, de Castro Font scheduled an immediate vote on the

floor of the Senate for Senate Project 410.   Again, both de Castro

Font and Martínez voted for the bill.

B. Procedural Background

           On June 22, 2010, a grand jury returned an indictment

charging Bravo and Martínez with (1) violating 18 U.S.C. § 371 by

conspiring to (a) commit federal program bribery, and (b) travel in

interstate commerce in aid of racketeering; (2) violating 18 U.S.C.

§ 1952(a)(3)(A) by traveling in interstate commerce with the intent

to "[p]romote, establish, carry on, and facilitate the promotion,

establishment, and carrying on," of unlawful activity, specifically

(a) federal program bribery in violation of § 666, and (b) bribery

in violation of P.R. Laws Ann., tit. 33, §§ 4360 and 4363; and (3)

federal program bribery in violation of § 666.        Martínez was


                                -6-
additionally indicted for obstruction of justice, in violation of

18 U.S.C. § 1512(b)(3).

                 The case went to trial on February 14, 2011. On March 7,

2011, a jury convicted Bravo of conspiracy to travel in interstate

commerce in aid of racketeering (count one), interstate travel in

aid of racketeering with the intent to promote bribery in violation

of Puerto Rico law (count two), and federal program bribery (count

four).       The jury found Martínez guilty of conspiracy (count one),

but checked "No" as to each potential object of the conspiracy. He

was also convicted of federal program bribery (count five).                   The

jury acquitted Martínez of interstate travel in aid of racketeering

(count three) and obstruction of justice (count six).

                 The trial court granted Bravo's motion for judgment of

acquittal on count two, finding that the repeal of the Puerto Rico

bribery laws before the trip took place made it impossible for

Bravo       to   satisfy   the   "thereafter"   element3   of   a    Travel   Act

violation. It initially "dismissed" Martínez's conviction on count

one because the jury rejected both potential objects of the

conspiracy, but then "reinstated" the conviction the next day, and

eventually dismissed it without prejudice.            On March 1, 2012, the

district         court   sentenced   both    defendants    to   48   months    of




        3
            See infra Part V.

                                       -7-
imprisonment.     Bravo received a fine of $175,000 and Martínez a

fine of $17,500.4

C. Issues on Appeal

           Both   Defendants    challenge    their   substantive    §    666

convictions on numerous grounds.         Martínez challenges on double

jeopardy grounds the district court's decision to reinstate his

conspiracy conviction and then dismiss it without prejudice. Bravo

also challenges his conspiracy conviction, arguing, among other

things, that the judgment of acquittal on the Travel Act count

requires the entry of judgment of acquittal on the conspiracy

count, as § 666, given the findings by the jury, cannot serve as an

object of the conspiracy to violate the Travel Act.

                                   II.

           Defendants raise several challenges to the scope of the

federal program bribery statute, 18 U.S.C. § 666, and, identifying

certain   elements   of   the   statute,    they   also   claim   that   the

circumstances of this case do not satisfy any of those elements.

We review the questions of law raised in their arguments de novo,



     4
       Bravo and Martínez both filed motions for bail pending
appeal before the district court, and both motions were denied.
Martínez began serving his sentence on March 1, 2012, while Bravo
began serving his on May 7, 2012. Bravo began serving his sentence
later because of some health issues.      Defendants subsequently
brought their motions for bail pending appeal before us, and, in
early March 2012, both were denied. Following oral argument in
November 2013, we received Defendants' renewed motions for bail
pending appeal on December 11, 2012. They were granted on January
2, 2013.

                                   -8-
United States v. Place, 693 F.3d 219, 227 (1st Cir. 2012); to the

extent    that    their    claims   challenge      the    sufficiency      of    the

government's evidence, we again employ de novo review, appraising

the proof in the light most favorable to the verdict, United States

v. Rodríguez-Vélez, 597 F.3d 32, 38 (1st Cir. 2010).

A. Agents

            Section 666 requires the government to show that the

individual receiving or soliciting the bribe was "an agent of an

organization, or of a State, local, or Indian tribal government, or

any agency thereof."        18 U.S.C. § 666(a)(1).         The term "agent" is

defined as "a person authorized to act on behalf of another person

or a government and, in the case of an organization or government,

includes a servant or employee, and a partner, director, officer,

manager, and representative." Id. § 666(d)(1). Defendant Martínez

maintains that he could not be convicted under § 666(a)(1)(B)

because he was not an agent of the Commonwealth of Puerto Rico.

Defendant Bravo argues that because neither Martínez nor de Castro

Font were agents of the Commonwealth, he cannot be guilty of

bribing them pursuant to § 666(a)(2).

            1. The Scope of the Agency

            At    the     outset,   we    reject   any     notion   that        state

legislators are categorically exempt from prosecution under § 666.

Indeed,     the    plain     language      of   the      statute    includes       a

"representative" of a "government" in the list of positions that


                                         -9-
fall under the statute's definition of "agent," 18 U.S.C. §

666(d)(1), and there is no more classic government "representative"

than a legislative branch officer.      See United States v. Lipscomb,

299 F.3d 303, 333 (5th Cir. 2002) ("Congress clearly sought to

apply § 666 to legislative-branch officials."); United States v.

Sunia, 643 F. Supp. 2d 51, 67 (D.D.C. 2009) (acknowledging that "a

legislator who misuses his legislative authority to facilitate

corrupt practices affecting agency programs that receive federal

funds may well fall within the ambit of § 666").

          Defendants' more nuanced argument is that the government

failed to sufficiently specify the entity for which Martínez and de

Castro Font were agents.   They maintain that Martínez may only be

appropriately classified as a representative (and thus an agent) of

the Puerto Rico Senate, and not -- as the indictment alleged -- of

the Commonwealth as a whole.      This distinction is significant,

Defendants claim, because the Puerto Rico Senate itself had no

connection with, or control over, the federal funds identified by

the two government witnesses, and without such a connection the

government cannot show that "the organization, government, or

agency receives, in any one year period, benefits in excess of

$10,000 under a Federal program."        18 U.S.C. § 666(b).      If the

$10,000 threshold is not met, then the actions of the agents of the

non-qualifying   organization,   government,   or   agency   --   or   the




                                 -10-
actions of others with respect to those agents -- cannot implicate

§ 666.

             Once again we need go no further than the plain language

of the statute to conclude that Martínez and de Castro Font may be

properly considered "agents" of the Commonwealth of Puerto Rico.

Among the five types of entities for which one may be an agent

within the meaning of § 666 is a state government.5           See 18 U.S.C.

§ 666(a)(1), (2) (referring to "an agent of an organization, or of

a   State,   local,   or    Indian   tribal   government,   or   any    agency

thereof").       The Puerto Rico Senate is a constituent part of the

Commonwealth government, created by the Puerto Rico Constitution.

See P.R. Const. art. III, § 1.         Its members are thus part of the

limited category of government officials who represent the "State"

as a whole, unlike employees of localities or of agencies at every

level of government.       As such, they easily fall within the concept

of "an agent of . . . a State . . . government."            Martínez and de

Castro    Font     were    thus   properly    considered    agents     of   the

Commonwealth of Puerto Rico under § 666.

             At trial, the Associate Director for the Office of Budget

and Management testified that during 2005 -- the year of the



      5
       Under § 666, the definition of "State" includes "a State of
the United States, the District of Columbia, and any commonwealth,
territory, or possession of the United States."         18 U.S.C.
§ 666(d)(4) (emphasis added). Because "State" is a term of art in
§ 666, we shall refer to Martínez and de Castro Font as "State
senators."

                                     -11-
charged conduct -- the Commonwealth received over $4.7 billion in

federal funds.     Because Martínez and de Castro Font are agents of

the Commonwealth, the evidence was sufficient to show that they are

agents of a "government . . . [that] receives, in any one year

period, benefits in excess of $10,000 under a Federal program." 18

U.S.C. § 666(b).

            2. Agent Control of Expenditures

            Defendants argue that being an "agent" under § 666 must

include an element beyond merely representing the entity.           Framing

their argument partially in constitutional terms, they assert that,

to   establish    the   requisite   link    to   Congress's   authority    to

legislate under the Necessary and Proper Clause, an "agent" under

§ 666 "must be 'authorized to act on behalf of [the entity] with

respect to its funds.'"     United States v. Whitfield, 590 F.3d 325,

344 (5th Cir. 2009) (quoting United States v. Phillips, 219 F.3d
404, 411 (5th Cir. 2000)); see also Sabri v. United States, 541
U.S. 600, 605 (2004) (describing Congress's authority under the

Necessary   and   Proper   Clause).        Defendants   maintain   that   the

government failed to adduce any evidence at trial establishing that

either Martínez or de Castro Font, acting as senators, had the

authority to control the expenditure of funds by any entity

receiving federal funds, and that the senators therefore do not

qualify as "agents" for purposes of § 666.




                                    -12-
          We    disagree.     Neither    the   statutory    language   nor

constitutional principles lead to such a restricted understanding

of the provision.     As the Eleventh Circuit recently noted when

presented with this argument, "[n]owhere does the statutory text

either mention or imply an additional qualifying requirement that

the person be authorized to act specifically with respect to the

entity's funds." United States v. Keen, 676 F.3d 981, 989-90 (11th

Cir. 2012).     The statute merely requires that the individual be

"authorized to act on behalf of another person or government."          18

U.S.C. § 666(d)(1).    In interpreting the text of a statute, "we

will not depart from, or otherwise embellish, the language of a

statute absent either undeniable textual ambiguity, or some other

extraordinary consideration, such as the prospect of yielding a

patently absurd result."    Pritzker v. Yari, 42 F.3d 53, 67-68 (1st

Cir. 1994) (citations omitted); cf. Salinas v. United States, 522
U.S. 52, 57-58 (1997).      Defendants fail to show that any absurd

result would follow from a reading loyal to the plain meaning of

the statute.

          The    Supreme    Court's     and    this    circuit's   §   666

jurisprudence support the conclusion that the statute incorporates

no embellishment on the concept of "agent."           Indeed, the Supreme

Court has repeatedly rejected constructions of § 666 that would

impose limits beyond those set out in the plain meaning of the

statute. In Salinas, for example, the Court rejected a defendant's


                                 -13-
attempt to read into the statute an extra-textual requirement of

proof that "the bribe in some way affected federal funds, for

instance by diverting or misappropriating them, before the bribe

violates § 666(a)(1)(B)." 522 U.S. at 55-56.         In reaching its

conclusion,    the   Court    pointed   to   the   "enactment's     expansive,

unqualified language, both as to the bribes forbidden and the

entities covered."      Id. at 56.      Seven years later, in Sabri v.

United States, the Court rejected a similar argument that the

statute requires proof of a "nexus" between a bribe or kickback and

some federal money.          It noted that while "not every bribe or

kickback offered or paid to agents of governments covered by

§ 666(b) will be traceably skimmed from specific federal payments,

or show up in the guise of a quid pro quo for some dereliction in

spending a federal grant," the absence of such links does not

"portend[] . . . enforcement beyond the scope of federal interest,

for the reason that corruption does not have to be that limited to

affect the federal interest." 541 U.S. at 605-06; see also Fischer

v. United States, 529 U.S. 667, 677-79 (2000) (adopting broad

reading of "benefits" under § 666(b) in light of statutory language

"reveal[ing] Congress' expansive, unambiguous intent to ensure the

integrity of organizations participating in federal assistance

programs").

          We   previously      addressed     the   scope   of   §   666(d)(1)'s

definition of "agent" in United States v. Sotomayor-Vázquez, 249


                                    -14-
F.3d 1 (1st Cir. 2001).     Drawing largely from the Supreme Court's

interpretation   of   the   statute   in   Salinas,   we   held   that   "an

expansive definition of 'agent' is necessary to fulfill the purpose

of § 666, i.e., to protect the integrity of federal funds."         Id. at

8.   In support of this reading, we quoted at length from the

dissent in United States v. Phillips:

          [T]he expansive statutory definition [in
          § 666(d)(1)] recognizes that an individual can
          affect agency funds despite a lack of power to
          authorize    their     direct    disbursement.
          Therefore, to broadly protect the integrity of
          federal funds given to an agency, § 666
          applies to any individual who represents the
          agency in any way, as representing or acting
          on behalf of an agency can affect its funds
          even if the action does not directly involve
          financial disbursement.

Id. at 8 (quoting Phillips, 219 F.3d at 422 n.3 (Garza, J.,

dissenting)).    We thus held that "an outside consultant with

significant managerial responsibility" could be an "agent" of a

government entity.    Id.

          In keeping with our own precedent and that of the Supreme

Court, we conclude that embracing an approach faithful to the plain

language of § 666 is appropriate here.          Even if the officials

accepting bribes do not have the ability to control the expenditure

of an entity's funds, "it cannot be denied that their fraudulent

conduct poses a threat to the integrity of the entity, which in

turn poses a threat to the federal funds entrusted to that entity."

Keen, 676 F.3d at 990; see also United States v. Hines, 541 F.3d


                                  -15-
833, 835-36 (8th Cir. 2008).              Such conduct "raise[s] the risk

[that]    participating       organizations     will   lack     the     resources

requisite to provide the level and quality of care envisioned by

the program."     Fischer, 529 U.S. at 681-82; cf. Sabri, 541 U.S. at

606   ("Money   is    fungible,    bribed     officials   are    untrustworthy

stewards of federal funds, and corrupt contractors do not deliver

dollar-for-dollar value.").         Narrowing the scope of § 666(d)(1)'s

definition of "agent" would be "inconsistent not only with the

expansive, unqualified language that Congress has elected to use,

but also with Congress' clear objective of ensuring the integrity

of entities receiving substantial sums of federal funds."                     Keen,
676 F.3d at 991 (citation omitted) (internal quotation marks

omitted).   We therefore decline to do so.

            These     concerns    about    financial   integrity       also    doom

Defendants' constitutional argument. "[I]n determining whether the

Necessary   and      Proper   Clause   grants    Congress     the     legislative

authority to enact a particular federal statute, we look to see

whether the statute constitutes a means that is rationally related

to the implementation of a constitutionally enumerated power."

United States v. Comstock, 130 S. Ct. 1949, 1956 (2010).                        In

rejecting a different Necessary and Proper Clause challenge to

§ 666 in Sabri,6 the Supreme Court wrote:


      6
       The defendant in Sabri argued that § 666 could not be
constitutionally applied "because it fails to require proof of any
connection between a bribe or kickback and some federal money."

                                       -16-
          Congress has authority under the Spending
          Clause to appropriate federal moneys to
          promote the general welfare, Art. I, § 8, cl.
          1, and it has corresponding authority under
          the Necessary and Proper Clause . . . to see
          to it that taxpayer dollars appropriated under
          that power are in fact spent for the general
          welfare, and not frittered away in graft or on
          projects undermined when funds are siphoned
          off or corrupt public officers are derelict
          about demanding value for dollars.
541 U.S. at 605.

          We have no hesitation in concluding that "measures to

police the integrity of entities receiving federal funds fall under

the scope of this power," Keen, 676 F.3d at 991, even absent

evidence of an agent's authority to act specifically with respect

to the covered entity's funds.    "Congress does not have to sit by

and accept the risk of operations thwarted by local and state

improbity."   Sabri, 541 U.S. at 605.   To accept that there can only

be harmful effects of such dishonest conduct when the actor has

authority to control the expenditure of the entity's funds would be

naive; to accept that the prohibition of such conduct by such

individuals is not "rationally related" to Congress' implementation

of its constitutionally enumerated powers would be an unduly

restrictive application of that standard.      The Supreme Court has

stated that to fall within the scope of the federal interest, "[i]t

is certainly enough that the statutes condition the offense on a

threshold amount of federal dollars defining the federal interest,
541 U.S. at 604.

                                 -17-
such as that provided [in § 666]."            Id. at 606.     We see no basis

for departing from that view here.

B. The Transactional Element

            For a bribe to fall within the purview of § 666, it must

be made "in connection with any business, transaction, or series of

transactions of [the covered] organization, government, or agency

involving   anything   of   value     of    $5,000    or   more."     18     U.S.C.

§ 666(a)(1)(B), (a)(2).      This requirement has been referred to as

the "transactional element" of § 666.              United States v. Robinson,

663 F.3d 265, 270 (7th Cir. 2011).             Defendants point out that a

circuit   split   exists    as   to   how    the   $5,000   threshold      in    the

transactional element is met, but argue that under either approach

the   government's     evidence       was    insufficient.          Taking      this

opportunity to clarify the correct standard, we conclude that under

the proper approach the evidence was sufficient to satisfy the

$5,000 threshold and the transactional element generally.

            1. Value of Bribe or Transaction?

            In determining how to calculate the $5,000 requirement,

some courts have suggested that a court should look to the value of

the bribe actually offered or paid.            See United States v. Abbey,

560 F.3d 513, 521 (6th Cir. 2009) (stating that "§ 666 contains

. . . a requirement that the illegal gift or bribe be worth over

$5,000"); United States v. Spano, 401 F.3d 837, 839 (7th Cir. 2005)

("[T]o establish a case under § 666, the government need only prove


                                      -18-
that an agent . . . was offered or accepted a bribe worth $5000 or

more . . . ."); United States v. LaHue, 170 F.3d 1026, 1028 (10th

Cir. 1999) (stating that § 666 "prohibits the unlawful acceptance

of anything of value of $5,000 or more").         Other courts, however,

have held that the $5,000 requirement "refers to the value of the

'business, transaction, or series of transactions,' not the value

of the bribe."    United States v. McNair, 605 F.3d 1152, 1185 n.38

(11th Cir. 2010); see also United States v. Duvall, 846 F.2d 966,

976 (5th Cir. 1988) ("[I]t is clear that the $5000 figure qualifies

the transactions or series of transactions that the recipient of

the bribe carries out in exchange for receiving 'anything of

value.'").

             In our view, the statutory language is unambiguous and

plainly requires the latter reading.        Applied to the present case,

§ 666(a)(1)(B) prohibits a government agent from accepting or

agreeing to accept "anything of value" from another individual

"intending to be influenced or rewarded in connection with any

business,     transaction,   or   series    of   transactions"   of   that

government "involving anything of value of $5,000 or more."            18

U.S.C.   §   666(a)(1)(B)    (emphasis     added).    Section    666(a)(2)

prohibits offering, giving, or agreeing to give "anything of value"

to an individual with the "intent to influence or reward" a

government agent "in connection with any business, transaction, or

series of transactions" of that government "involving anything of


                                   -19-
value of $5,000 or more."        Id. § 666(a)(2) (emphasis added).         The

thing accepted or agreed to be accepted in § 666(a)(1)(B) -- and

the thing given or offered in § 666(a)(2) -- is the bribe.               Thus,

the bribe can be "anything of value" -- it need not be worth

$5,000.    The $5,000 element instead refers to the value of the

"business" or "transaction" sought to be influenced by the bribe.

"In other words, the subject matter of the bribe must be valued at

$5,000 or more; the bribe itself need only be 'anything of value.'"

Robinson, 663 F.3d at 271.

               We note, however, that the value of the bribe may be

relevant in determining the value of the bribe's objective.                 In

United States v. Marmolejo, 89 F.3d 1185 (5th Cir. 1996), for

example, the court looked to the value of bribes where the subject

matter    of    the   bribes   consisted    of   "intangible   items."     The

defendants in Marmolejo were two local law enforcement officers who

had agreed to permit conjugal visits between an inmate and his wife

(and his girlfriend) in exchange for a monthly payment of $6,000

and $1,000 per conjugal visit.        Id. at 1191.     The court noted that

"[t]he transactions involved something of value -- conjugal visits

that [the prisoner] was willing to pay for," id. at 1193 -- and it

looked to "traditional valuation methods" to estimate that value,

id. at 1194.      The court concluded that the prisoner's willingness

to pay $6,000 per month plus $1,000 per visit set the market value

for the conjugal visits, and it thus found that the transactions


                                     -20-
between the prisoner and the two defendants "involved something of

value of $5,000 or more."     Id. at 1194 (internal quotation marks

omitted).

            Hence, where the subject matter of the bribe is a "thing

of value" without a fixed price, courts may look to the value of

the bribe as evidence of the value of the "business, transaction,

or series of transactions." That collateral use does not alter the

proposition that the bribe itself need only consist of "anything of

value."

            2. "Business or transaction" requirement

            Defendants maintain that the enactment of Senate Projects

410 and 471 should not be considered to be "in connection with any

business, transaction, or series of transactions . . . involving

anything of value of $5,000 or more" under § 666.         They offer

several justifications for this position.      We find none of them

persuasive.

            First, Defendants focus on the "in connection with"

language. Their attack is anchored in a Fifth Circuit case, United

States v. Whitfield, which involved two state judges who were

convicted of accepting bribes from an attorney in exchange for

favorable rulings in his cases. 590 F.3d at 335.    The government

argued, and the court assumed, that the judges were "agents" of the

Administrative Office of the Courts ("AOC"), a Mississippi state

agency that received over $10,000 in federal funds and was "charged


                                 -21-
with assist[ing] in the efficient administration of the nonjudicial

business of the courts of the state."                      Id. at 344 (emphasis added)

(citation omitted) (internal quotation marks omitted).                            The court

held,    however,         that   the    judges'       rulings     were      not    made    "in

connection with" the business or transactions of the AOC, as they

were made while the judges were performing purely judicial duties.

Id. at 346-47.            Here, Defendants maintain that the federal funds

identified by the government went to the Puerto Rico Departments of

Education and Treasury, and because there is no nexus between the

Departments of Education and Treasury and the act of legislating

Senate    Projects        410    and    471   in     the    Puerto    Rico    Senate,     the

legislation         was    not    "in    connection          with"    the    business      or

transactions of the federally funded entity.

               Whatever the merits of Whitfield's "nexus" requirement,

they are not implicated in this case, as we have determined that

Martínez and de Castro Font were agents of the Commonwealth of

Puerto Rico, which receives federal funds.                           When the judges in

Whitfield were acting in their capacity as judicial decisionmakers,

they were not acting within their scope as agents of the AOC, as

the AOC was specifically limited to the nonjudicial business of the

courts.    By contrast, when Martínez and de Castro Font were acting

in their capacity as legislators, they were performing the precise

functions that members of a state legislative body perform as

agents    of    a    state       government.          The     legislative         acts    that


                                              -22-
constituted the subject of the bribes had a direct "connection with

the business, transaction, or series of transactions" of the

Commonwealth of Puerto Rico.

             Second, Defendants argue that the passing of Senate

legislation cannot be considered "business" or a "transaction"

under § 666.        The thrust of their argument is that the terms

"business"    and   "transaction"   should    be   construed   narrowly   to

encompass only commercial conduct, and "the Senate does not conduct

business or financial transactions through legislating."

             In Salinas, the Supreme Court rejected a defendant's

similar attempt to impose a narrowing construction on § 666. 522
U.S. at 57. There, the defendant argued that federal funds must be

affected to violate § 666(a)(1)(B).          Id. at 56.    Looking to the

language of the statute, the Court concluded that the word "any,"

which precedes the business or transaction clause, undercuts the

attempt to impose the defendant's narrow interpretation.            Id. at

56-57.    The    Court's   emphasis   on     the   expansive   language   in

§ 666(a)(1)(B) in Salinas suggests that the courts should avoid

imposing narrowing constructions on that language.             Furthermore,

such a reading would foreclose large swaths of government activity

that, though technically "non-commercial," could be profitable for

unscrupulous individuals to attempt to influence.              This narrow

construction would be contrary to Congress's intent. See id. at 56

(citing § 666's "expansive, unqualified language, both as to the


                                    -23-
bribes   forbidden   and    the   entities    covered,"   as     evidence   of

legislative   intent   to    construe      statute   broadly).      Recently

confronting this argument, the Seventh Circuit stated:

           The   "business"   of   a   federally   funded
           "organization, government, or agency" is not
           commonly "business" in the commercial sense of
           the word.    An interpretation that narrowly
           limits the scope of the transactional element
           to   business   or   transactions   that   are
           commercial in nature would have the effect of
           excluding bribes paid to influence agents of
           state and local governments. This contradicts
           the express statutory text.

Robinson, 663 F.3d at 274; see also Marmolejo, 89 F.3d at 1191-92.

We agree, and hold that the business or transaction clause in § 666

does not limit the statute's reach to purely commercial conduct.

           Third, Defendants focus on the word "involving,"7 and

posit that in order to satisfy § 666, the profit that Ranger

American would stand to gain from the passage of the Senate

Projects would "have to have been a part of or a necessary

consequence of the legislation or have been included in its scope

to satisfy the $5,000 requirement." Because the legislation itself

was "revenue-neutral" and gave nothing directly to Ranger American,

Defendants maintain that neither of the Senate Projects "involved"




     7
       See 18 U.S.C. § 666(a)(1)(B) (prohibiting an agent from,
inter alia, accepting or agreeing to accept anything of value
"intending to be influenced or rewarded in connection with any
business, transaction, or series of transactions of such
organization, government, or agency involving anything of value of
$5,000 or more") (emphasis added).

                                    -24-
prospective   revenues     for   Ranger      American    (and,   by   extension,

Bravo).

            We find no support in the case law or the statutory

language for this unnecessarily restrictive interpretation of

§ 666.    Even if legislation is revenue-neutral on its face, it is

sufficient if the direct and foreseeable effect of that legislation

would be to give the individual offering the bribe a particular

desired    result   --   assuming,    of     course,    that   the    transaction

involved    something    of   value   of     $5,000    or   more.      Here,   the

government presented evidence that the foreseeable effect of the

passage of Senate Project 471 would be a change in the armored car

service industry, which in turn would result in financial benefits

to Ranger American and Bravo far exceeding $5,000.               This impact is

sufficient to satisfy the "involving" requirement of § 666.8

            3. Sufficiency of the Evidence

            With the appropriate understanding of the statute in

mind, we can easily reject Defendants' sufficiency challenge as to

the $5,000 requirement.       Miguel Portilla, the president of Capitol



     8
       For the reasons discussed above, we also reject Defendants'
claim that it would somehow violate the Due Process Clause to apply
§ 666 to state senators who receive bribes in connection with
legislation pending before them. Such prosecutions fall squarely
within the plain terms of § 666. See United States v. Councilman,
418 F.3d 67, 84-85 (1st Cir. 2005) (rejecting defendant's argument
that court engaged in "unforeseeably expansive interpretation" of
criminal statute, as acts alleged constitute "'conduct that . . .
the statute . . . has fairly disclosed to be within its scope.'"
(quoting United States v. Lanier, 520 U.S. 259, 266 (1997))).

                                      -25-
Security -- a company with which Ranger American competed --

testified that Senate Project 471, which sought to amend Law 108,9

would have forced Ranger American's only competitors in the armored

car protection business to close down, thereby ensuring that Ranger

American would have an effective monopoly on that sector of the

security industry in Puerto Rico.       Nestor Medina, the former

general manager of Loomis Puerto Rico -- a subsidiary of Loomis

U.S., an armored car service -- testified that Loomis controlled

roughly 35% of the armored car service industry, Ranger American

52%, and Brinks the remainder.     Medina stated that Loomis Puerto

Rico netted $1.5 million in profits in 2005, and that there would

therefore be an extra $1.5 million in additional profits available

for other armored car companies to capture if Loomis were to leave

the market.10   Because, according to Portilla's testimony, Ranger

American would have been the only company left in that market, it


     9
       Portilla testified that Law 108 regulates the licensing of
security agencies in Puerto Rico.
     10
        Defendants take issue with certain of the district court's
evidentiary rulings as to Medina's testimony. These arguments do
not affect our sufficiency analysis for two reasons.        First,
Defendants would have suffered no prejudice by this testimony.
Portilla's testimony -- which is not challenged by Defendants --
alone provides sufficient evidence on this issue. Any error with
respect to the admission of Medina's testimony would therefore be
harmless.    Second, reviewing the district court's evidentiary
rulings under the proper standard, see United States v. Appolon,
695 F.3d 44, 60 (1st Cir. 2012), we cannot say that the district
court abused its discretion in permitting Medina to testify on
redirect about his views regarding Senate Project 471 and its
potential impact on Loomis, nor in its decision denying recross of
Medina.

                                 -26-
is reasonable to conclude that Bravo's company would stand to

capture a substantial portion of that profit.                  This testimony

provided sufficient evidence for a reasonable jury to conclude that

Senate Project 471 was worth $5,000 or more to Bravo.

                                   III.

          Defendants      challenge       the    district      court's   jury

instructions as to the § 666 counts on several grounds.               We need

reach only Defendants' contention that the court's instructions,

reinforced by the government's closing argument, permitted the jury

to find them guilty of offering and receiving a gratuity, rather

than a bribe. This claim necessarily encompasses the argument that

§ 666 does not in fact criminalize gratuities, a question of first

impression   in   this   circuit   and    an    issue   that   has   generated

considerable debate in the courts and among commentators.

          "We review de novo preserved claims of legal error in

jury instructions, but we review for abuse of discretion claimed

errors in instructions' form or wording." Uphoff Figueroa v.

Alejandro, 597 F.3d 423, 434 (1st Cir. 2010).            In our review, "we

look to the challenged instructions in relation to the charge as a

whole, asking whether the charge in its entirety -- and in the

context of the evidence -- presented the relevant issues to the

jury fairly and adequately." Drumgold v. Callahan, 707 F.3d 28, 53

(1st Cir. 2013) (quoting Sony BMG Music Entm't v. Tenenbaum, 660
F.3d 487, 503 (1st Cir. 2011)) (internal quotation marks omitted).


                                   -27-
Even if we find that a court's instructions were erroneous, we will

vacate only if we determine that the error was prejudicial "based

on a review of the record as a whole."      Mass. Eye & Ear Infirmary

v. QLT Phototherapeutics, Inc., 552 F.3d 47, 72 (1st Cir. 2009).

             We begin by reviewing the instructions. Because we agree

that they allowed a gratuities theory of guilt, we then consider

the scope of § 666.

A. The Instructions

             1. Background

             Three   of   the   district   court's   thirty-six   jury

instructions are relevant here.     The first is Jury Instruction 20,

titled "Bribery Concerning Programs Receiving Federal Funds, 18

U.S.C. § 666(a)(2)." This instruction concerns Defendant Bravo. It

explains that

             Defendant Bravo is accused of corruptly
             giving, offering, or agreeing to give things
             of value to defendant Martínez and/or Jorge de
             Castro-Font, with intent to influence or
             reward    defendant    Martínez   and/or    de
             Castro-Font in connection with a business,
             transaction, or series of transactions of the
             Commonwealth   of   Puerto   Rico   government
             involving more than $5,000.

Much of the language that follows this introduction tracks the

language of the statute and is not problematic.         For instance,

paragraphs two through four of Jury Instruction 20 state the

following:

             For you to find defendant Bravo guilty of
             bribery, you must be convinced that the

                                  -28-
           Government has proven each of the following
           things beyond a reasonable doubt:
                  First, that defendant Bravo gave,
           offered, or agreed to give any thing of value
           to any person;
                  Second, that defendant Bravo did so
           corruptly with the intent to influence or
           reward an agent of the Puerto Rico government
           in connection with any business, transaction,
           or series of transactions of the Puerto Rico
           government . . . .

           This same type of statute-tracking language is found in

the   second   relevant    instruction,       Jury   Instruction    21,   titled

"Bribery Concerning Programs Receiving Federal Funds, 18 U.S.C.

§ 666(a)(1)(B)."     This instruction concerns the § 666 charges

against Defendant Martínez.        Paragraphs two through five state:

           For you to find defendant Martínez guilty of
           bribery, you must be convinced that the
           Government has proven each of the following
           things beyond a reasonable doubt:
                  First, that defendant Martínez was an
           agent of the Commonwealth of Puerto Rico
           government whose duties included those of an
           elected Senator of the Commonwealth of Puerto
           Rico, as charged;
                  Second,    that    defendant    Martínez
           solicited, demanded, accepted or agreed to
           accept any thing of value from another person;
                  Third, that defendant Martínez did so
           corruptly with the intent to be influenced or
           rewarded in connection with some business,
           transaction or series of transactions of the
           Puerto Rico government . . . .

           However, certain parts of these two instructions include

language   that   does    not   track   the    statute.     Among    these   are

paragraph ten of Jury Instruction 20 and paragraph eleven of Jury

Instruction 21.    Paragraph ten states:


                                    -29-
                 When considering the First and Second
          elements above, I instruct you that a
          defendant is not required to have given,
          offered, or agreed to give a thing of value
          before the business, transaction, or series of
          transactions.    Rather, the Government may
          prove that defendant Bravo gave, offered, or
          agreed to give the thing of value before,
          after, or at the same time as the business,
          transaction, or series of transactions.
          Therefore, the government does not need to
          prove that defendant Bravo gave, offered, or
          agreed to offer the trip to Las Vegas before
          defendant Martínez performed any official
          action or series of acts.

(Emphases added.)   Paragraph eleven of Jury Instruction 21 appears

to have a purpose similar to that of paragraph ten of Jury

Instruction 20, though paragraph eleven is concerned with the

timing of Defendant Martínez's solicitation, demand, acceptance, or

agreement to accept the thing of value:

                  When considering the Second and Third
          elements above, I instruct you that a
          defendant is not required to have accepted or
          received a thing of value before the business,
          transaction, or series of transactions.
          Rather,    the  Government   may   prove   that
          defendant    Martínez   solicited,    demanded,
          accepted, or agreed to accept the thing of
          value before, after, or at the same time as
          the business, transaction, or series of
          transactions. Therefore, the Government does
          not need to prove that defendant Martínez
          solicited, demanded, accepted or agreed to
          accept the trip to Las Vegas before defendant
          Martínez performed any official act or series
          of acts.

(Emphases added.)

          The final relevant instruction is Jury Instruction 22,

titled simply "Bribery."   This instruction states in full:

                                -30-
          I have used the word "bribery" in these
          instructions. Bribery requires that the
          government prove beyond a reasonable doubt the
          existence of a quid pro quo or, in plain
          English, an agreement that the thing of value
          that is given to the public official is in
          exchange for that public official promising to
          perform official acts for the giver. It is
          not sufficient that the thing of value is made
          to curry favor because of the official's
          position or that there is some connection in
          time or place with an official act that is
          promised to the giver; rather there must be an
          agreement that the thing of value was offered
          by defendant Bravo and accepted by Senator
          Martínez in exchange for a promise to perform
          an official act.

          Defendants maintain that the district court's directions

in Jury Instructions 20 and 21 allowed the jury to convict Martínez

and Bravo of a gratuity offense.      They argue that a permissible

construction of Jury Instruction 20 could read as follows:

          [T]he Government may prove that defendant
          Bravo . . . offered . . . the thing of value
          . . . after . . . the business, transaction,
          or series of transactions.    Therefore, the
          government does not need to prove that
          defendant Bravo . . . offered . . . the trip
          to Las Vegas before defendant Martínez
          performed any official action or series of
          acts.

Similarly, Jury Instruction 21 could be read to state:

          [T]he Government may prove that defendant
          Martínez . . . agreed to accept the thing of
          value . . . after . . . the business,
          transaction, or series of transactions.
          Therefore, the Government does not need to
          prove that defendant Martínez . . . agreed to
          accept the trip to Las Vegas before defendant
          Martínez performed any official act or series
          of acts.


                               -31-
Defendants argue that if Bravo had not offered Martínez anything

before   Martínez   performed   an     official   act,   and   Martínez   had

therefore not accepted (or even agreed to accept) anything from

Bravo before performing that act, any subsequent offer of a thing

of value from Bravo to Martínez cannot be construed as a bribe.

Instead, the offer would merely be an offer of a reward for an act

taken by Martínez in the past.         This, Defendants maintain, is an

offer of a gratuity, not a bribe.

            The   government    does     not   explicitly      address    this

potentially problematic construction of paragraph ten of Jury

Instruction 20 and paragraph eleven of Jury Instruction 21.                It

argues that the titles of those instructions -- "Bribery Concerning

Programs Receiving Federal Funds, 18 U.S.C. § 666(a)(2)" and

"Bribery Concerning Programs Receiving Federal Funds, 18 U.S.C.

§ 666(a)(1)(B)" -- make clear that the jury must find bribery, not

a mere gratuity.      Additionally, the government points to the

unambiguous quid pro quo language of Jury Instruction 22, which, it

claims, leaves no doubt that the jury was required to find bribery

to convict Defendants of violating § 666.

            Relatedly, Defendants maintain that the effect of the

alleged errors in Jury Instructions 20 and 21 was magnified by

certain statements made by the government during its closing

argument.    Defendants point to the government's statement to the

jury that


                                     -32-
          it doesn't matter when it was offered or when
          it was accepted . . . . These instructions
          clarify that -- that it doesn't matter if the
          trip was offered before official acts were
          taken, at the same time official acts were
          taken, or after official acts were taken,
          because the crime is offering or accepting the
          trip with intent to influence or reward.

(Emphasis added.)   This language, Defendants posit, suggests that

the government need only prove a "connection" between the official

acts and the offer of the Las Vegas trip, rather than a causal

relationship.   Defendants argue that the government essentially

told the jurors that they could convict Martínez and Bravo of

violating § 666 if they found that a mere gratuity -- as opposed to

a bribe -- was offered by Bravo and accepted by Martínez.

          2. Analysis

          The Supreme Court explained the distinction between

bribes and illegal gratuities in United States v. Sun-Diamond

Growers of California, 526 U.S. 398 (1999):

          The distinguishing feature of each crime is
          its intent element. Bribery requires intent
          "to influence" an official act or "to be
          influenced" in an official act, while illegal
          gratuity requires only that the gratuity be
          given or accepted "for or because of" an
          official act. In other words, for bribery
          there must be a quid pro quo -- a specific
          intent to give or receive something of value
          in exchange for an official act. An illegal
          gratuity, on the other hand, may constitute
          merely a reward for some future act that the
          public official will take (and may already
          have determined to take), or for a past act
          that he has already taken.



                               -33-
Id. at 404-05 (third emphasis added) (construing the general

federal bribery and gratuity statute, 18 U.S.C. § 201);   see also

United States v. Mariano, 983 F.2d 1150, 1159 (1st Cir. 1993)

(noting in a § 666 case that "[t]he essential difference between a

bribe and an illegal gratuity is the intention of the bribe-giver

to effect a quid pro quo").     As the Eighth Circuit has noted,

"[t]he core difference between a bribe and a gratuity is not the

time the illegal payment is made, but the quid pro quo, or the

agreement to exchange [a thing of value] for official action."

United States v. Griffin, 154 F.3d 762, 764 (8th Cir. 1998).

Although the timing of the payment may not provide a conclusive

answer as to whether that payment is a bribe or a gratuity, the

timing of the agreement to make or receive a payment may: one

cannot agree to perform an act in exchange for payment when that

act has already been performed.    Therefore, if the agreement to

exchange a thing of value for an act is made after that act has

been performed, that agreement cannot be properly viewed as an

agreement to offer or accept a bribe.

          With this distinction in mind, it is clear that paragraph

ten of Jury Instruction 20 and paragraph eleven of Jury Instruction

21 told the jury that Bravo could be convicted under § 666 for

agreeing to give Martínez a gratuity, and that Martínez could be

convicted under § 666 for agreeing to accept the same.    Paragraph

ten explains that for a conviction under § 666, the government need


                               -34-
not prove that Bravo offered or agreed to give Martínez anything of

value before the transaction that was the subject of the "payment"

took place, and that it is sufficient for conviction to show that

Bravo "offered, or agreed to give the thing of value . . . after

. . . the . . . transaction." Similarly, paragraph eleven suggests

that the government need not prove that Martínez accepted or agreed

to accept the thing of value before he performed the act that was

the subject of the "payment," and that it is sufficient to show

that Martínez "agreed to accept the thing of value . . . after

. . . the transaction."

             This view of the requirements of § 666 was reinforced by

the   government's    closing      argument.      Like    the   court's   jury

instructions, significant portions of the government's closing

argument were consistent with a bribery theory under § 666.

However, in emphasizing that "it doesn't matter if the trip was

offered . . . after official acts were taken," the government

invited the jury to find guilt based on a gratuity theory of

liability.

             While the language in Jury Instruction 22 correctly

states the requirements for a bribery conviction, it was not

sufficient     to   offset   the    flatly     contrary   language   in   Jury

Instructions 20 and 21.            This is particularly so because the

gratuities theory was offered in the instructions on the § 666

counts themselves, whereas the correct bribery language was in a


                                     -35-
subsequent global instruction that applied to both the Puerto Rico

and federal bribery counts.

             Importantly,   the     evidence     presented   at   trial   could

support a finding that the "payment" Bravo gave and Martínez

received constituted a gratuity. The evidence showed that Martínez

supported the Senate Projects after the Las Vegas trip -- he voted

in support of both bills within a week of returning -- which is

consistent with a quid pro quo, and therefore with a bribery

theory.      However, he first took actions in support of Senate

Projects 410 and 471 -- such as submitting the bills to the Senate

--   weeks   or   months   before   the   trip    to   Las   Vegas,   which   is

consistent with a gratuity theory.             Hence, the jury reasonably

could have found that the trip was a reward for that prior conduct,

rather than the quid pro quo for Martínez's later support of the

bills.

             Although the instructions allowed the jury to convict

Bravo and Martínez of violating § 666 by giving or accepting

gratuities, there remains the more difficult question of whether

this instruction was legally erroneous.                We have never decided

whether § 666 criminalizes gratuities in addition to bribes, as the

issue has never been squarely before us.                We now turn to that

question.




                                     -36-
B. Section 666

           1. Statutory Context

           We ordinarily begin with the plain language of a statute

in assessing its meaning.      See United States v. Lachman, 387 F.3d
42, 50 (1st Cir. 2004).            Here, however, much of the relevant

language originates in another provision, 18 U.S.C. § 201, and it

is therefore useful to take a step back and place § 666 into

statutory context before looking at its specific language.

           Section    666   "was    born    as   the   stepchild    of   another

statute, 18 U.S.C. § 201."     Justin Weitz, Note, The Devil is in the

Details: 18 U.S.C. § 666 after Skilling v. United States, 14 N.Y.U.

J. Legis. & Pub. Pol'y 805, 816 (2011).            Section 201 criminalizes

bribes and gratuities on the part of federal officials.                     The

statute   separates   the    crimes    of    illegal    bribes     and   illegal

gratuities into two sections: § 201(b) outlaws the offering of

bribes to public officials, as well as the acceptance of bribes by

those officials, while § 201(c) outlaws the offering and acceptance

of illegal gratuities.      18 U.S.C. § 201(b), (c).

           The scope of § 201 is limited to those "acting for or on

behalf of the United States."          As the Senate Report for § 666

noted:

           With respect to bribery, 18 U.S.C. 201
           generally punishes corrupt payments to federal
           public officials, but there is some doubt as
           to whether or under what circumstances persons
           not employed by the federal government may be
           considered as a "public official" under the

                                     -37-
             definition in 18 U.S.C. 201(a) as anyone
             "acting for or on behalf of the United States,
             or any department, agency or branch of
             government thereof, including the District of
             Columbia, in any official function."       The
             courts of appeals have divided on the question
             whether a person employed by a private
             organization receiving Federal monies pursuant
             to a program is a "public official" for
             purposes of section 201.

S. Rep. No. 98-225, at 369 (1983), reprinted in 1984 U.S.C.C.A.N.

3182, 3510.      Spurred by the Supreme Court's pending consideration

of the meaning of § 201 in Dixson v. United States, 465 U.S. 482

(1984), which sought to resolve whether § 201 applied to state and

local      officials,    Congress     created     §   666     as     part   of   the

Comprehensive Crime Control Act of 1984 ("CCCA"), Pub. L. No.

98-473, 98 Stat. 1837 (1984).         According to the Senate Report, the

purpose of § 666 was to "augment the ability of the United States

to   vindicate    significant       acts   of   theft,      fraud,    and   bribery

involving      Federal    monies     which      are   disbursed        to   private

organizations or State and local governments pursuant to a Federal

program."11    S. Rep. No. 98-225 at 369; 1984 U.S.C.C.A.N. at 3510.

Significantly, the Senate Report stated that § 666 was to be

interpreted "consistent with the purpose of this section to protect

the integrity of the vast sums of money distributed through Federal




      11
       Section 666 has a separate provision that covers theft and
fraud.   See 18 U.S.C. § 666(a)(1)(A).     That provision is not
implicated in this case.

                                      -38-
programs from theft, fraud, and undue influence by bribery."              S.

Rep. No. 98-225 at 370; 1984 U.S.C.C.A.N. at 3511 (emphasis added).

            As originally enacted as part of the CCCA, the 1984

version of § 666 differed somewhat from the current law.                 For

instance, what is now § 666(a)(2) was originally § 666(c), which

read in relevant part:

            (c) Whoever offers, gives or agrees to give an
            agent of an organization or of a State or
            local government agency . . . anything of
            value for or because of the recipient's
            conduct in any transaction or matter or any
            series of transactions or matters involving
            $5,000 or more concerning the affairs of such
            organization or State or local government
            agency, shall be imprisoned not more than ten
            years or fined not more than $100,000 . . . .

18 U.S.C. § 666(c) (1984) (emphasis added).            Section 666 was

amended in 1986 as part of the Criminal Law and Procedure Technical

Amendments Act of 1986 ("CLPTA"), Pub. L. No. 99-646, 100 Stat.

3592 (1986).    The House Report noted that "the enactment of the

CCCA came during the final weeks of the 98th Congress, and, due to

demanding   time   constraints,   the    CCCA   contained   a   number   of

ambiguities and technical defects."       H.R. Rep. No. 99-797, at 16

(1986), reprinted in 1986 U.S.C.C.A.N. 6138.         The purpose of the

CLPTA was "to eliminate these technical defects and to make minor

substantive revisions."    Id.    With respect to § 666 specifically,

the House Report clarified that section 42 of the CLPTA amended the

statute "to avoid its possible application to acceptable commercial

and business practices." Id. at 30. The Report explained further:

                                  -39-
             18 U.S.C. 666 prohibits bribery of certain
             public officials, but does not seek to
             constrain    lawful     commercial    business
             transactions. Thus, 18 U.S.C. 666 prohibits
             corruptly giving or receiving anything of
             value for the purpose of influencing or being
             influenced in connection with any business,
             transaction, or series of transactions. The
             provision parallels the bank bribery provision
             (18 U.S.C. 215).

Id. at 30 n.9 (emphasis added).

             Two    changes    to   §     666   effected    by   the   CLPTA     are

noteworthy.     First, the "for or because of" language was replaced

with "intending to be influenced or rewarded" in § 666(a)(1)(B)

(the provision applicable to agents) and "with intent to influence

or   reward"   in    §    666(a)(2)      (the   provision   applicable      to   the

individual offering the agent something of value).                This change is

especially notable, as the pre-amendment language was similar to

that found in 18 U.S.C. § 201(c) -- § 201's gratuity provision.

Section 201(c)(1)(A) prohibits one from "giv[ing], offer[ing], or

promis[ing] anything of value to any public official . . . for or

because of any official act performed or to be performed by such

public official," 18 U.S.C. § 201(c)(1)(A), and the complementary

subsection prohibits public officials from "demand[ing], seek[ing],

receiv[ing],       accept[ing],     or    agree[ing]   to   receive    or   accept

anything of value . . . for or because of any official act," id.

§ 201(c)(1)(B).          Section 666's post-amendments language is much

closer to that found in 18 U.S.C. § 201(b) -- § 201's bribery

provision.      It imposes punishment on one who gives or offers

                                         -40-
anything of value to a public official "with intent . . . to

influence" an official act, id. § 201(b)(1)(A), and on a public

official who agrees to accept a thing of value "in return for

. . . being influenced in the performance of any official act," id.

§ 201(b)(2)(A).       As the Supreme Court noted in Sun-Diamond,

§ 201(b)'s intent language implies that "for bribery there must be

a quid pro quo -- a specific intent to give or receive something of

value in exchange for an official act." 526 U.S. at 404-05.

            The second relevant alteration is the addition of the

word "corruptly" to the beginning of § 666(a)(1)(B) and (a)(2).

Congress neither explained the reason for this change nor defined

the term.   However, this is another instance where the language of

§ 666 was amended in a way that brought the statute closer to

§ 201's bribery provision.       Section 201(b)(1) punishes one who

"corruptly gives, offers or promises anything of value to any

public official," id. § 201(b)(1) (emphasis added), and punishes a

public official who "corruptly demands, seeks, receives, accepts,

or agrees to receive or accept anything of value," id. § 201(b)(2)

(emphasis   added).     The   word    "corruptly"   does   not   appear   in

§ 201(c), the gratuities provision.

            With this background in mind, we now analyze the text and

structure of the statute.




                                     -41-
          2. The Meaning of § 666

          The text of § 666 has remained largely unchanged since

the 1986 amendments. Today, the statute reads in relevant part:

          (a) Whoever . . . --

                    (1) being an agent of an organization, or of a
                    State, local, or Indian tribal government, or any
                    agency thereof--

          . . . .

                         (B) corruptly solicits or demands for the
                         benefit of any person, or accepts or agrees
                         to accept, anything of value from any person,
                         intending to be influenced or rewarded in
                         connection with any business, transaction, or
                         series of transactions of such organization,
                         government, or agency involving anything of
                         value of $5,000 or more; or

                    (2) corruptly gives, offers, or agrees to give
                    anything of value to any person, with intent to
                    influence or reward an agent of an organization or
                    of a State, local or Indian tribal government, or
                    any agency thereof, in connection with any
                    business, transaction, or series of transactions
                    of such organization, government, or agency
                    involving anything of value of $5,000 or more;

          shall be fined under this title, imprisoned not more than
          10 years, or both.

18 U.S.C. § 666(a).       One of the most conspicuous differences

between the texts of § 666 and § 201 concerns the intent element:

while § 666 prohibits one from corruptly offering a thing of value

with intent to "influence or reward" an agent, and prohibits an

agent from corruptly soliciting or demanding a thing of value with

intent to be "influenced or rewarded," the bribery provision

applicable to federal officials, § 201(b), does not include the

                                  -42-
alternative "reward": it prohibits one from corruptly offering a

thing of value with intent to "influence" an act, and prohibits an

official from corruptly soliciting a thing of value with an intent

to be "influenced."       The word "reward" in § 666 is open to (at

least) two different interpretations.12

            Under the first interpretation, when a payor intends to

influence an official's future actions, the payment constitutes a

bribe; when a payor intends to reward the official's past conduct

(or future conduct the official is already committed to taking),

the payment constitutes a gratuity. United States v. Anderson, 517
F.3d 953, 961 (7th Cir. 2008).       Several circuits have adopted this

reading of the language.         Id.; United States v. Ganim, 510 F.3d
134, 150 (2d Cir. 2007) ("[A] payment made to 'influence' connotes

bribery, whereas a payment made to 'reward' connotes an illegal

gratuity."); United States v. Zimmerman, 509 F.3d 920, 927 (8th

Cir.    2007)   (citing   §   666(a)(1)(B)'s   "influenced   or   rewarded"

language in support of finding that "Section 666(a)(1)(B) prohibits

both the acceptance of bribes and the acceptance of gratuities

intended to be a bonus for taking official action"); United States

v. Agostino, 132 F.3d 1183, 1195 (7th Cir. 1997).

            Under the second interpretation, the word "reward" does

not create a separate gratuity offense in § 666, but rather serves



       12
       Unfortunately, the legislative history contains no clues
about why this word was added in the 1986 amendments.

                                    -43-
a more modest purpose: it merely clarifies "that a bribe can be

promised before, but paid after, the official's action on the

payor's behalf."      United States v. Jennings, 160 F.3d 1006, 1015

n.3 (4th Cir. 1998). "This definition accords with the traditional

meaning of the term 'reward' as something offered to induce another

to act favorably on one's behalf (for example, a bounty offered for

the capture of a fugitive)."             Id.     Under this reading, the terms

"influence"   and    "reward"          each    retain    independent     meaning.

"Influence" would be used in situations in which, for instance, a

payment was made to a local government commissioner in order to

induce him to vote in a certain way on a particular matter.

"Reward" would be used if a promise of payment was made, contingent

upon that commissioner's vote; once the commissioner voted in the

way the payor requested, a "reward" would follow.                     Both of these

situations involve a quid pro quo, and both therefore constitute

bribes.   What matters, of course, is that the offer of payment

precedes the official act.

          Moreover,         a    reading        consistent     with    the    second

interpretation      would       help    to     explain   the   presence      of   the

"corruptly" language in § 666(a)(1)(B) and (a)(2).                     As discussed

supra, § 201 uses the word corruptly only in its bribery provision,

§ 201(b), not in the gratuity provision, § 201(c).                      The Fourth

Circuit puzzled over this issue in United States v. Jennings,

"namely, why § 666(a)(2)'s language prohibiting 'rewards' given


                                         -44-
'corruptly' should be interpreted to cover gratuities, when under

§ 201 any payment made 'corruptly' is a bribe, not an illegal

gratuity."   Id. (emphasis added).    If the inclusion of the word

"reward" in § 666 does no more than clarify that the payment of a

bribe can occur after the act that is the subject of the bribe is

completed (so long as the agreement to pay the bribe for the act or

acts is made before the act or acts takes place), the statute still

applies only to bribery, and the use of the word "corruptly" in

§ 666 would comport with the use of the same word in § 201(b): any

payment made "corruptly" is a bribe.13   Cf. Anderson, 517 F.3d at



     13
       The Second Circuit took a different view of "corruptly," in
keeping with its prior conclusion that § 666 covers gratuities. In
United States v. Bahel, the Second Circuit rejected the defendant's
argument that the jury charge should have specified that the
government needed to prove that he "'had been "corrupted" at the
time he acted in his official business.'" 662 F.3d 610, 638 (2d
Cir. 2011) (emphasis added). Instead, the court concluded that "in
the case of a gratuity, the corrupt intent required under Section
666 refers to an individual's state of mind at the time the payment
is received."    Id. (emphasis added).     This interpretation of
"corruptly" is at odds with that of the Fourth Circuit in Jennings,
which would appear to require the corrupt intent at the time the
agent engages in the act that is the subject of the reward. While
Bahel's definition of "corruptly" supports the Second Circuit's
interpretation of § 666 as criminalizing gratuities as well as
bribes, the question raised in Jennings remains: if "corruptly" in
fact means nothing more than a lack of an innocent motive at the
time one receives payment, why does § 201 -- the statute upon which
§ 666 is based -- fail to include that language in its gratuity
provision when it is included in § 201's bribery provision? In
other words, although the Second Circuit provides an avenue by
which the word "corruptly" could be given independent meaning
without cabining § 666 to bribery, that interpretation would seem
to vitiate the independent meaning of the same word in § 201 --
again, an important consideration given that § 666 was based on
§ 201.

                               -45-
961 ("Unlike a gratuity, a bribe is a payment made with 'a corrupt

purpose, such as inducing a public official to participate in a

fraud or to influence his official action.'" (quoting U.S.S.G.

§ 2C1.1 cmt. background)).

           Another critical difference between § 666 and § 201 is

the maximum penalty authorized under the statutes.                   One who

violates § 201(b), the bribery provision, may be fined, "or

imprisoned for not more than fifteen years, or both."              18 U.S.C.

§ 201(b) (emphasis added).        For a violation -- any violation -- of

§ 666, the statute provides a punishment of a fine, a term of

imprisonment of "not more than 10 years," or both.              Id. § 666(a)

(emphasis added).     An even more striking difference in penalties,

however, exists between § 666 and § 201's gratuity subsection, the

latter of which calls for a term of imprisonment of "not more than

two years," id. § 201(c) (emphasis added) -- meaning that § 666

authorizes a term of imprisonment five times longer than that

allowed by § 201's gratuities provision.

           This dramatic discrepancy in maximum penalties between

§ 666 and § 201(c) makes it difficult to accept that the statutes

target   the   same   type   of   crime    --   illegal    gratuities.   The

difference in sentences contemplated by § 201(b) and § 666 is both

less dramatic and more understandable: § 201(b) targets (primarily)

federal officials, while § 666 targets non-federal officials who

happen to have a connection to federal funds.             It is reasonable to


                                    -46-
assume that the federal government viewed corrupt federal officials

involved in the receipt of bribes as more culpable.14

          The    distinct   penalties     for    bribes   and    gratuities

contained in § 201 highlights an obvious yet important structural

difference between §§ 666 and 201: § 666 does not have separate

bribery and gratuity subsections.         For those circuits that have

found that § 666 criminalizes gratuities, two subsections of § 666

do the same work as four subsections of § 201.                  We think it

unlikely that Congress would condense two distinct offenses into

the same subsection in § 666 when the statute upon which it is

based has separate subsections for each offense.            See George D.

Brown, Stealth Statute -- Corruption, the Spending Power, and the

Rise of 18 U.S.C. § 666, 73 Notre Dame L. Rev. 247, 310 (1998)

("Congress did not . . . enact a mirror image of § 201 for

nonfederal officials. Section 201 contains separate subsections to

deal with bribery and gratuities.        Section 666 does not.      It is a

mistake to attempt to read the two statutes as equal in reach.").

Furthermore,    if   Congress   did   choose    to   condense   bribes   and

gratuities into a single provision in § 666, it would be odd to do

so by merely plugging slightly modified language from § 201(b), its

bribery provision, into the statute. Surely the word "gratuity" --




     14
        The legislative history of § 666 sheds no light on the
reason for these differences in penalties.

                                  -47-
which is, of course, mentioned nowhere in the text or legislative

history of § 666 -- was not foreign to Congress in 1986.

            Although § 666 was enacted to supplement § 201, we can

easily hypothesize at least two reasons why Congress may have

chosen to supplement only § 201's prohibition of bribery.               First,

bribes are simply worse than illegal gratuities.             See Sun-Diamond,
526 U.S. at 405 (noting the difference in the maximum sentences

allowed under § 201(b) and (c) and stating that "[t]he punishments

prescribed     for   the     two    offenses       reflect   their     relative

seriousness"); Charles N. Whitaker, Note, Federal Prosecution of

State and Local Bribery: Inappropriate Tools and the Need for a

Structured Approach, 78 Va. L. Rev. 1617, 1622 (1992) ("The typical

one- to two-year penalty under gratuities statutes evidences the

lesser degree of culpability in accepting a gratuity as opposed to

a bribe."). Under this theory, Congress may have viewed bribery as

far more of a threat to the proper functioning of federally funded

programs than gratuities.          Because the application of § 666 to

gratuities offenses would "take[] the statute deeply into a range

of government ethics issues that may be better handled at the state

level," Congress may have intended to cabin § 666 "to the hard-core

area   of   bribery[,]     where   any   federal    interest   in    government

integrity will be stronger."             Brown, supra, at 310 (footnote

omitted).




                                     -48-
           A second (and related) reason why Congress may have

limited § 666 to bribery is to avoid what has been characterized as

federal overcriminalization.       See generally Weitz, supra, at 840;

Alex   Kozinski    &   Misha   Tseytlin,   You're   (Probably)   a   Federal

Criminal, in In the Name of Justice 43-56 (Timothy Lynch ed.,

2009); Sanford H. Kadish, Comment: The Folly of Overfederalization,

46 Hastings L.J. 1247, 1249-50 (1995).         In other words, Congress

may have been wary of venturing too far into the thickets of state

and local corruption, which often implicate the political processes

of the state.     See Brown, supra, at 310.

           In Sun-Diamond, a case addressing the scope of § 201's

gratuity provision, the Supreme Court noted that,

           when Congress has wanted to adopt . . . a
           broadly prophylactic criminal prohibition upon
           gift giving, it has done so in a more precise
           and more administrable fashion.

           . . .

           [Because] this is an area where precisely
           targeted prohibitions are commonplace, and
           where more general prohibitions have been
           qualified by numerous exceptions . . . a
           statute in this field that can linguistically
           be interpreted to be either a meat axe or a
           scalpel should reasonably be taken to be the
           latter.
526 U.S. at 408, 412.      Here, too, we feel obligated to choose the

scalpel.   Other than the ambiguous use of the word "rewarded," the

text of § 666, as well as its legislative history and purpose, do

not support the argument that Congress intended the statute to


                                    -49-
reach gratuities.   The statute was amended in a way that brought

its language closer to § 201's bribery provision, and further from

§ 201's gratuity provision, suggesting the true targets of § 666

are bribes, not gratuities.         Critically, accepting that § 666

criminalizes   gratuities   would    expose   defendants   convicted   of

gratuities violations under § 666 to penalties far greater than

those faced by individuals convicted of gratuities violations under

§ 201 -- a strange outcome that we doubt Congress intended.            We

therefore hold that gratuities are not criminalized under § 666.15


     15
       We have two responses to the thoughtful concurrence of our
colleague that the statute is unclear enough that the rule of
lenity precludes Defendants' convictions to the extent that they
could have rested on a gratuity. First, the rule of lenity is
rarely applied, and should be reserved for situations in which,
"after considering text, structure, history, and purpose, there
remains a grievous ambiguity or uncertainty in the statute such
that the Court must simply guess as to what Congress intended."
Barber v. Thomas, 130 S. Ct. 2499, 2509-10 (2010) (citations
omitted) (internal quotation marks omitted); see also Muscarello v.
United States, 524 U.S. 125, 138-39 (1998) ("The simple existence
of some statutory ambiguity . . . is not sufficient to warrant
application of that rule, for most statutes are ambiguous to some
degree."); United States v. Jimenez, 507 F.3d 13, 21 (1st Cir.
2007) ("[G]enuine ambiguity requires more than a possible
alternative construction."); accord United States v. Flemming, 617
F.3d 252, 272 (3d Cir. 2010) (noting that "[a]pplication of the
rule of lenity is called for only in rare cases").         We have
construed § 666 using traditional tools of construction and find no
grievous ambiguity or uncertainty.           Lenity is therefore
inapplicable. See Councilman, 418 F.3d at 83.
     Second, we acknowledge, as our colleague notes, that the
Federal Sentencing Guidelines Manual applies separate guidelines
for bribes and gratuities under § 201, and it states that both of
these guidelines are applicable to § 666.          U.S. Sentencing
Guidelines Manual app. A (2011). Some have suggested that this
determination on the part of the Sentencing Commission "weighs in
favor of a conclusion that § 666 encompasses bribes and
gratuities."     See, e.g., Mark S. Gaioni, Note, Federal

                                -50-
C. Conclusion

              Given this holding, the language in paragraph ten of Jury

Instruction 20 and paragraph eleven of Jury Instruction 21 had no

place in the § 666 instructions.        By including that language, the

court improperly invited the jury to convict both Martínez and

Bravo   for    conduct   involving   gratuities   rather   than   bribes.

Consequently, the jury was allowed to convict Martínez and Bravo on

a legally erroneous theory.          Although other parts of the jury

instructions accurately stated the requirements for a bribery

conviction, the fact remains that the jury was confronted with the

flatly contrary instructions in paragraph ten of Jury Instruction



Anticorruption Law in the State and Local Context: Defining the
Scope of 18 U.S.C. § 666, 46 Colum. J. L. & Soc. Probs. 207, 239-41
(2012). We disagree. The Sentencing Commission is in the business
of "establish[ing] sentencing policies and practices for the
Federal criminal justice system" and "develop[ing] means of
measuring the degree to which the sentencing, penal, and
correctional practices are effective," 28 U.S.C. § 991(b); it is
not in the business of determining what type of conduct a statute
does and does not criminalize.       See, e.g., United States v.
Morales, 590 F.3d 1049, 1052 (9th Cir. 2010) ("Of course, the
Commission can't tell federal courts how to interpret statutes.").
The Commission's choice to apply the gratuities guideline to § 666
therefore carries no weight in our analysis.       Cf. DePierre v.
United States, 131 S. Ct. 2225, 2236 (2011) ("We have never held
that, when interpreting a criminal statute, deference is warranted
to the Sentencing Commission's definition of the same term in the
Guidelines."); United States v. Gowing, 683 F.3d 406, 410 (2d Cir.
2012) ("The Sentencing Commission, which promulgates the
Guidelines, is entitled to no deference when it interprets criminal
statutes."); United States v. Palacio, 4 F.3d 150, 155 (2d Cir.
1993) ("[U]nless the Sentencing Commission is construing its own
authority as an agency, its view of the substantive meaning of a
criminal statute is unlikely to be entitled to any deference."
(internal citations omitted)).

                                     -51-
20 and paragraph eleven of Jury Instruction 21.              As noted, the

government's   closing   argument    improperly    invited    the   jury   to

convict the Defendants on the proscribed "gratuity theory," and the

evidence presented at trial could support a finding that the

"payment" Bravo gave and Martínez received constituted a gratuity.

See supra Part III(A)(2). Under these circumstances, we cannot say

"with fair assurance, after pondering all that happened without

stripping the erroneous action from the whole, that the judgment

was not substantially swayed by the error."16        Kotteakos v. United

States, 328 U.S. 750, 765 (1946).          We therefore conclude that we

must vacate Defendants' convictions under § 666 because of the

deficiencies in Jury Instructions 20 and 21.         See Fiore v. White,

531 U.S. 225, 228 (2001) (holding that conviction of defendant for

conduct that a "criminal statute, as properly interpreted, does not

prohibit . . . violate[s] due process").




     16
        Even if a defendant has properly preserved his objection to
an incorrect jury instruction, we will not set aside the verdict if
we find that the error was harmless. United States v. Sasso, 695
F.3d 25, 29 (1st Cir. 2012). However, we measure harmless error in
a criminal case using two distinct standards.         The stricter
standard, known as the Chapman standard, is "applicable mainly to
issues of constitutional dimension, [and] requires the government
to prove beyond a reasonable doubt that the error did not influence
the verdict." Id.; see Chapman v. California, 386 U.S. 18, 23-24
(1967).    The less stringent standard we cite above, called the
Kotteakos standard, is "applicable mainly to trial errors that are
not of constitutional dimension." Sasso, 695 F.3d at 29. Here it
makes no difference what standard we apply because, even assuming
the applicably of the less stringent Kotteakos standard, the error
was not harmless. See id.

                                    -52-
                                 IV.

          Defendants   argue   that    their   convictions   should   be

reversed because the indictment was barred by the statute of

limitations.   The alleged unlawful conduct at issue took place

through May 2005.   The indictment against Defendants was returned

on June 22, 2010, more than five years after the conduct occurred.

Pursuant to 18 U.S.C. § 3282(a), "[e]xcept as otherwise expressly

provided by law, no person shall be prosecuted, tried, or punished

for any offense, not capital, unless the indictment is found or the

information is instituted within five years next after such offense

shall have been committed."     However, Defendants signed tolling

agreements waiving their right to allege an affirmative defense

based on the statute of limitations.17 Defendants maintain that (1)

the tolling agreements were void because they were not properly

executed by the government, and (2) even if they were not void, the

tolling agreements did not extend the statute of limitations period

for a gratuity theory of liability on the § 666 counts.

          "We review de novo a district court's decision not to

dismiss on statute of limitations grounds."          United States v.

Munoz-Franco, 487 F.3d 25, 52 (1st Cir. 2007); see also United


     17
        The record does not disclose the precise reason why
Defendants signed the tolling agreements.       However, "[s]uch
agreements are typically entered into . . . in exchange for the
government's agreement not to indict before a certain time in the
hope that further discussion may result in a more favorable
disposition or prevent an indictment altogether."      Robert S.
Hunter, Fed. Trial Handbook: Criminal § 12:28 (2012).

                                -53-
States v. Spector, 55 F.3d 22, 25 (1st Cir. 1995) (applying de novo

review to question of whether tolling agreement was effective

waiver   of    defendant's   rights   under   statute   of    limitations).

Defendants argue that the tolling agreements never became effective

because, although both Defendants and their attorneys signed them,

they were never signed by the government.        They rely primarily on

our opinion in United States v. Spector to support this argument.

In Spector, the government and the defendants sought to enter into

a tolling agreement that would bar the application of the § 3282

limitations period. 55 F.3d at 23.    That agreement provided that

it would be effective "'upon execution by [the defendants] and

their respective counsel and the United States by its counsel.'"

Id. at 24.      The agreement was signed by the defendants and their

counsel, but not by counsel for the government.         Id.   We found that

the tolling agreement was ineffective, pointing to, inter alia, the

unambiguous language in the agreement.        Id. at 25.

              Defendants argue unpersuasively that we should extend

Spector to the facts of this case.        We summarized our holding in

Spector as follows: "[w]here the parties have so deliberately set

forth in writing the conditions necessary to make their agreement

effective, we think it inadvisable for a court to condone deviation

from one of the explicit terms, absent some good reason to do so."

Id.   We also explicitly limited our holding:

              We emphasize that we are not saying that, to
              be enforced, an agreement to extend the

                                  -54-
          statute of limitations must be made in
          writing, or must be signed by the government.
          We say only that, where the parties themselves
          have chosen to set forth the terms in writing,
          it makes sense to hold them to those terms,
          absent good reason to do otherwise.

Id. at 26 n.4 (citations omitted).

          Defendants' tolling agreements in the present case state:

"By signing this document, I knowingly and voluntarily waive any

rights I may have under the statute of limitations regarding

charges which may result from the grand jury investigation . . .

provided that such charges are brought on or before June 25, 2010."

(Emphasis added.)    The agreements thus make clear that their

provisions will go into effect when signed by Defendants; nothing

in the agreements require counsel for the United States to sign the

document as a condition of enforceability.      We therefore conclude

that the failure of the government to sign the tolling agreements

does not render them invalid.

          As to Defendants' second argument, we need not determine

whether the tolling agreements cover a gratuity theory of liability

under § 666, as we have found that § 666 does not criminalize

gratuities. The government may not pursue a conviction on that

ground if Defendants are retried.

                                  V.

          Bravo   challenges    his    conviction   on   count   one   for

conspiracy to violate the Travel Act, claiming that he is entitled

to a judgment of acquittal on that count.

                                 -55-
A. Background

             Count one of the indictment charged Bravo with conspiring

with Martínez and de Castro Font to commit two different crimes:

(1) bribery in violation of § 666 and (2) traveling in interstate

commerce in violation of 18 U.S.C. § 1952 ("the Travel Act").       A

Travel Act charge must identify an unlawful purpose for the

travel,18 and the Travel Act conspiracy alleged against Bravo

specified that his travel was to aid "racketeering" -- a term that

covers various types of unlawful activity.19 In this case, the only



     18
       Section 1952, which is titled "Interstate and foreign travel
or transportation in aid of racketeering enterprises," states, in
pertinent part:

     (a) Whoever travels in interstate or foreign commerce or
     uses the mail or any facility in interstate or foreign
     commerce, with intent to--

     . . .

          (3) . . . promote, manage, establish, carry on, or
     facilitate the promotion, management, establishment, or
     carrying on, of any unlawful activity,

     and thereafter performs or attempts to perform--

     (A) an act described in paragraph (1) or (3) shall be
     fined under this title, imprisoned not more than 5 years,
     or both . . . .
     19
       A "racketeering activity" is defined in the United States
Code as "any act or threat" involving certain specified crimes,
including bribery, "which is chargeable under State law and
punishable by imprisonment for more than one year," as well as any
act indictable under numerous federal statutory provisions,
including the Travel Act. See 18 U.S.C. § 1961(1); see also 18
U.S.C. § 1959(b)(1) (adopting the meaning of "racketeering
activity" set forth in § 1961).

                                  -56-
racketeering conduct that has been identified by the government is

bribery in violation of federal and Puerto Rico laws.20    Indeed,

count two, which alleged a substantive Travel Act violation,

charged Bravo with traveling in interstate commerce with the intent

to commit those two types of bribery, i.e., in violation of § 666

and in violation of Puerto Rico law.

          On count one, the jury found Bravo guilty of conspiracy,

but it rejected the § 666 (federal bribery) objective.    It found

that he had conspired only to travel in interstate commerce "in aid

of racketeering."    The jurors were not asked to specify the

unlawful activity that was the purpose of the travel.21   However,


     20
       The Travel Act object of the conspiracy described in the
indictment reads as follows:

     Interstate Travel in Aid of Racketeering: that is, to
     travel in interstate commerce from the Commonwealth of
     Puerto Rico to the State of Nevada, with intent to
     promote, manage, establish, carry on, and facilitate the
     promotion, management, establishment, and carrying on, of
     an unlawful activity, to wit bribery in violation of the
     laws of the United States and the Commonwealth of Puerto
     Rico, in violation of Title 18, United States Code,
     Sections 1952(a)(3)(A) and 2.
     21
        The combination of a conspiracy offense and the Travel Act
produces unusual complexity because each requires an unlawful
objective. The result is that, when the two crimes are charged
together, the government must show multiple layers of predicates.
Hence, to prove a conspiracy to violate the Travel Act, the
government must show (1) a conspiratorial agreement (2) to travel
(3) in aid of a specified unlawful activity. Here, the verdict
form identified only the generic "racketeering" as the purpose of
the Travel Act conspiracy, though it alleged two Travel Act
objectives in the substantive count: bribery under § 666 and
bribery under Puerto Rico law. As noted, the jury found only the
latter.

                               -57-
on count two, the substantive Travel Act offense, the jury found

Bravo guilty of traveling in interstate commerce with the intent to

commit bribery in violation of Puerto Rico bribery law.         The jury

found that he did not violate the Travel Act with the intent to

commit § 666 bribery. Thus, in both the context of identifying the

object of the alleged conspiracy (§ 666 bribery or Travel Act) and

in the context of choosing the unlawful activity that was the

target of the Travel Act (§ 666 bribery or bribery under Puerto

Rico law), the jury rejected the allegation that Bravo's conduct

implicated the federal bribery statute.

            Bravo moved for a judgment of acquittal on count two

because   the   Puerto   Rico   bribery   statutes   that   provided   the

predicate for the Travel Act violation were repealed before the Las

Vegas trip took place.      Specifically, the laws were repealed on

June 18, 2004, nearly one year before the trip; the repeal became

effective on May 1, 2005, about two weeks before the trip took

place.    Because § 1952 requires the commission of an overt act to

promote the criminal object of the travel after the interstate

travel takes place, see 18 U.S.C. § 1952(a), the district court

granted Bravo's motion, concluding that "the acts that defendant

Bravo took to fulfill the 'thereafter' requirement all occurred

after May 1, 2005, and therefore, after section 4363 was repealed.

Defendant Bravo cannot be convicted of conduct that was effectively




                                   -58-
not a crime at the time the offense took place."                    United States v.

Bravo-Fernandez, 828 F. Supp. 2d 441, 449 (D.P.R. 2011).22

             Bravo also moved for acquittal on the conspiracy charge,

arguing that the conspiracy conviction -- which was based on a

Travel Act violation -- necessarily must fall with the substantive

Travel Act charge.          His theory was as follows: if the only target

of   the    Travel    Act    found    by    the    jury      when   considering     the

substantive     Travel      Act    charge    (count     two)     was   to   further   a

violation of the Puerto Rico statutes, and that targeted activity

was not unlawful, there could be no unlawful conspiracy to violate

the Travel Act.           In other words, he argued that the conspiracy

count must be dismissed because the jury verdicts rejecting § 666

as   an    object    of   the     conspiracy      and   as   a   predicate    for   the

substantive Travel Act charge left only the repealed Puerto Rico

bribery laws as the crime the jury could have found as the

racketeering activity alleged to be the target of the Travel Act

conspiracy.     In that circumstance, there was no viable predicate

for the Travel Act conspiracy.

             The district court denied the motion.                  It held that the

jury could have reached different conclusions about the objective

of Bravo's travel when separately considering the conspiracy and



      22
       Although the Commonwealth legislature enacted new bribery
provisions to replace the repealed statutes, the government has not
argued that the new laws provide any basis for the convictions
here.

                                           -59-
substantive Travel Act counts.      Stated otherwise, the court found

that the jury's unelaborated finding on count one that Bravo had

conspired to travel "in aid of racketeering" could have reflected

a finding that Bravo had conspired to violate the Travel Act with

the   intent   to   promote   federal   program   bribery.   The   court

considered this outcome possible even though, when considering the

substantive Travel Act crime (count two), the jury found that Bravo

did not violate the Travel Act for that purpose and even though the

jury explicitly found (on count one) that Bravo did not conspire to

violate § 666.      The court held that any inconsistency in such a

scenario was not problematic.

           On appeal, Bravo reiterates his argument for acquittal on

the conspiracy charge.    He again asserts that it was impossible to

engage in a conspiratorial agreement to travel to violate the

Puerto Rico bribery statutes on May 13, 2005, two weeks after the

repeal became effective and nearly a year after the legislature

voted to repeal the statutes, because "one cannot conspire to

commit a nonexistent crime."     In addition, he maintains that, even

if the district court correctly ruled that he could be convicted

for conspiring to travel in connection with a bribery that is

unlawful under § 666 -- despite the jury's rejection of federal

bribery as the predicate for his substantive Travel Act offense --

the conspiracy conviction cannot stand.       The problem, he asserts,




                                  -60-
is that it is impossible to tell whether the jury based its Travel

Act conspiracy finding on the federal or Commonwealth statutes.

          The government, noting that a defendant may be convicted

on a conspiracy charge even if he does not successfully complete

the crime that is the object of the conspiracy, argues that the

jury could have found that Bravo conspired to travel to violate the

Puerto Rico bribery laws if an overt act was taken before the

statute was repealed.   The government points out that the statute

was still in effect when Bravo booked the hotel reservations,

ordered the boxing tickets, and took other acts "which were in

furtherance of the corrupt exchange."     The government interprets

Bravo's argument to be a legal impossibility defense -- i.e., he

could not be found guilty because it would have been impossible for

him to commit the crime -- and states that "[c]ourts have come to

abolish impossibility as a defense, particularly with respect to

the crime of conspiracy."

          Having set the scene, we now proceed to consider whether

Bravo's conspiracy conviction may stand with either § 666 or Puerto

Rico bribery law as the Travel Act predicate.

B. Conspiracy to Violate the Travel Act to Promote Puerto Rico
Bribery

          Although   the    government   is   correct   that   "legal

impossibility" is often an ineffective defense in a conspiracy case

because a conspiracy charge does not require a completed crime,

Bravo's argument implicates a more potent form of the doctrine. He

                                -61-
invokes what has been referred to as "pure legal impossibility,"

which arises when no statute "proscribe[s] the result that the

defendant expected, desired, and intended to achieve."           See Ira P.

Robbins, Attempting the Impossible: the Emerging Consensus, 23

Harv. J. on Legis. 377, 390 (1986); see also United States v.

Farner, 251 F.3d 510, 513 n.2 (5th Cir. 2001); In re Sealed Case,

223 F.3d 775, 779 (D.C. Cir. 2000).         "Pure legal impossibility is

always a defense.     For example, a hunter cannot be convicted of

attempting to shoot a deer if the law does not prohibit shooting

deer in the first place."      United States v. Hsu, 155 F.3d 189, 199

n.16 (3d Cir. 1998).    Although Hsu's hypothetical discussed pure

legal impossibility in the context of attempts, "[o]bviously a

charge of conspiracy to shoot a deer would be equally untenable."

In re Sealed Case, 223 F.3d at 779.

          The type of legal impossibility that the government cites

has been referred to as "mixed fact/law impossibility." Such cases

"involve a factual mistake relating to a legal determination.           In

every case . . . a pre-existing law proscribed the actor's goal,

thus distinguishing this category from pure legal impossibility."

Robbins, supra, at 394.        These cases "use[] the label 'legal

impossibility'   to    refer    to    the   impossibility   of    actually

accomplishing the intended plot," although there is never "any

question that if the plot had succeeded the conduct itself would be




                                     -62-
criminal."   United States v. Ali, 561 F. Supp. 2d 265, 267-68

(E.D.N.Y. 2008).

           This is a case of pure legal impossibility.     The jury

found a conspiracy to violate the Travel Act with the intent to

facilitate racketeering activity (either federal or state bribery).

The evidence shows, and the indictment alleges, that the travel

underlying the charge was to take place on a specific date to

coincide with the boxing match between Felix Trinidad and Winky

Wright scheduled for May 14, 2005 -- nearly two weeks after the

repeal of the Puerto Rico bribery statutes was to go into effect.

Thus, the jury could not have found Bravo guilty of conspiracy to

violate the Travel Act for the purpose of aiding a violation of

these Puerto Rico bribery laws because the alleged agreement was to

travel at a time when Bravo's conduct could not violate those laws.

That the plans to take the trip to Las Vegas were allegedly made

before the statute's repeal took effect is of no significance,

since the plans envisioned travel on a specific date -- after May

1.   In this case, "a pre-existing statute [did] not proscribe the

result that the defendant expected, desired, and intended to

achieve," Robbins, supra, at 390, because the Puerto Rico bribery

statutes at issue would no longer "exist" when the travel was to

take place. In short, Defendants were "conspiring" to do something




                               -63-
that would not be prohibited by these Puerto Rico bribery laws on

the date they planned to do it.23

           An extension of the deer hunting hypothetical used in

Hsu and In re Sealed Case illustrates this point. Assume that deer

hunting season begins on September 1; it is against the law to hunt

deer before September 1.   On August 15, a man and his friend visit

a sporting goods store to purchase rifles and ammunition, intending

to use them to hunt deer on September 2.     Are the men guilty of

conspiring to illegally hunt deer?    They are not: although their

planning took place during a time when it would have been illegal

to engage in the subject activity, no statute prohibited that

activity on the date on which they planned to engage in it.

          It therefore follows that, with respect to the Puerto

Rico bribery basis for the alleged Travel Act violation, "since the

conduct allegedly underlying the conspiracy was not a crime, no

. . . conspiracy to commit that conduct can exist either."    Ali,
561 F. Supp. 2d at 267.24 The government claims, however, that even


     23
        We reject the government's assertion that Bravo may not
benefit from the repeal without demonstrating that he had notice of
it.
     24
        In this case, it is not pertinent that, at the time Bravo
and the others agreed to travel, the repeal of the Puerto Rico
bribery statutes at issue had not yet gone into effect. The state
of the law at the time of their agreement was such that, on the day
they planned to travel, such travel would not be unlawful. Hence,
there was no unlawful objective of their agreement, and therefore
no basis for a conspiracy charge.
     It might be a different case if, at the time they agreed, the
legislature had not already decided to change the state of the law

                               -64-
if the Puerto Rico bribery predicate must be struck, the jury could

have relied on § 666 as a predicate for the conspiracy to violate

the Travel Act.    We now turn to that possibility.

C. Conspiracy to Violate the Travel Act to Promote Federal Bribery

           The government urges us to adopt the view taken by the

district court, i.e., that the jury's rejection of § 666 as a

direct   object   of   the   conspiracy   and   as   a   predicate   for    the

substantive Travel Act violations does not negate the possibility

that the jury could have found that the conspiracy to violate the

Travel Act involved planning to travel to violate § 666.             The gist

of this approach is that the jury could have found that Bravo

conspired with others to travel for the purpose of promoting

federal bribery, while also finding that he neither agreed with

others directly to commit federal bribery (its finding on count

one) nor in fact traveled to promote federal bribery (its finding

on count two).     The government admits that such a view of the

jury's judgments appears inconsistent, but it asserts that the

verdicts are reconcilable and therefore permissible.                 It cites

precedent in which inconsistent verdicts have been upheld.                 See,

e.g., United States v. Powell, 469 U.S. 57, 69 (1984).




effective May 1, 2005.     In other words, we do not address the
hypothetical situation in which Bravo and his cohorts had set their
plan in motion before the legislature acted to repeal the statutes.


                                   -65-
            But the problem here is not merely the possibility of

inconsistent verdicts.    Rather, even if we were to assume that the

jury could have relied on a § 666 theory in finding Bravo guilty on

the Travel Act conspiracy count, we do not in fact know whether the

racketeering activity found by the jury as a predicate was bribery

under federal law or bribery under the repealed Puerto Rico

statutes.    We are thus confronted with a situation in which "the

verdict is supportable on one ground, but not on another, and it is

impossible to tell which ground the jury selected."         Yates v.

United States, 354 U.S. 298, 312 (1957), overruled on other grounds

by Burks v. United States, 437 U.S. 1 (1978).       "When a jury has

been presented with several bases for conviction, one of which is

legally erroneous, and it is impossible to tell which ground the

jury convicted upon, the conviction cannot stand."     United States

v. Sawyer, 85 F.3d 713, 730-31 (1st Cir. 1996); see also United

States v. Mubayyid, 658 F.3d 35, 71 (1st Cir. 2011); United States

v. Kavazanjian, 623 F.2d 730, 739-40 (1st Cir. 1980) (reversing

verdict on multi-object conspiracy conviction under § 371 where one

object failed to state a crime).        We therefore conclude that

Bravo's conspiracy conviction cannot be upheld.

            But our inquiry does not end here.   The question remains

whether the judgment entered on count one as to Bravo must be

reversed or whether it should be vacated and the case remanded for

further proceedings.     Generally, when we find that a conviction


                                -66-
cannot stand because the jury may have convicted upon a legally

invalid basis, we will remand for a new trial, provided that there

is sufficient evidence to support a conviction on a valid basis (or

bases).   See United States v. Pendergraft, 297 F.3d 1198, 1210

(11th Cir. 2002); Kavazanjian, 623 F.2d at 739.     The government

argues for that course here.    It maintains that the evidence was

sufficient for the jury to find that Bravo conspired to travel in

interstate commerce to violate § 666 and, hence, he should be

retried on count one.

          We disagree.     Regardless of the sufficiency of the

evidence, retrial on the conspiracy count is barred by the Double

Jeopardy Clause.25   While the Double Jeopardy Clause is widely

understood to bar retrial on a charge on which a defendant was

previously acquitted, Yeager v. United States, 557 U.S. 110, 117-18

(2009), it also "precludes the Government from relitigating any

issue that was necessarily decided by a jury's acquittal in a prior

trial," id. at 119 (emphasis added); see also Ashe v. Swenson, 397
U.S. 436, 443-44 (1970); United States v. Orrego-Martinez, 575 F.3d
1, 6 (1st Cir. 2009).    This is known as the "issue preclusion" or

"collateral estoppel" prong of the Double Jeopardy Clause.   United

States v. Coughlin, 610 F.3d 89, 95 (D.C. Cir. 2010); United States

v. Wittig, 575 F.3d 1085, 1095 (10th Cir. 2009).    In determining


     25
       Although Bravo did not formally label his challenge to the
conspiracy conviction as a double jeopardy challenge, the logical
conclusion of his argument is exactly that.

                                -67-
what was "necessarily decided" for purposes of issue preclusion,

the Supreme Court has recently reaffirmed that "courts should

'examine the record of a prior proceeding, taking into account the

pleadings,      evidence,     charge,      and    other    relevant     matter,      and

conclude whether a rational jury could have grounded its verdict

upon   an   issue     other   than    that   which    the      defendant     seeks   to

foreclose      from   consideration.'"           Yeager, 557 U.S.   at   119-20

(quoting Ashe, 397 U.S. at 444).                 The Court has made clear that

this "inquiry 'must be set in a practical frame and viewed with an

eye to all the circumstances of the proceedings,'" id. (quoting

Ashe, 397 U.S. at 444), and that "the rule of collateral estoppel

in criminal cases is not to be applied with the hypertechnical and

archaic approach of a 19th century pleading book, but with realism

and rationality," Ashe, 397 U.S. at 444.

               Here, the jury's verdict on count one did not expressly

acquit Bravo on a Travel Act conspiracy whose purpose was to

promote § 666 bribery.         The verdict form for count one asked the

jury to answer "yes" or "no" only as to whether Bravo had conspired

to violate the Travel Act "in aid of racketeering," without

specifying any racketeering activity.                 However, federal program

bribery in violation of § 666 was one of the two racketeering

crimes alleged in the indictment and argued by the government --

the    other    being   bribery      in   violation       of   Puerto   Rico     law.

Significantly, the jury did render a conspiracy judgment with


                                          -68-
respect to § 666, rejecting federal bribery as a direct object of

the   conspiracy.     The   pertinent      question,     then,   is   this:   by

unambiguously stating on the verdict form that Bravo did not

conspire to violate § 666, did the jury also "necessarily decide"

that he did not conspire to travel for the purpose of violating

§ 666? Taking a practical, realistic approach to this question, we

must answer it in the affirmative.

            First, we find it difficult to fathom how the jury could

have found that Bravo conspired to travel for the purpose of

violating § 666 without also finding that he conspired to violate

§ 666.    The jury's explicit rejection of the allegation that Bravo

conspired to violate § 666 is strong evidence that the jury did not

find federal program bribery to be the racketeering activity

underlying the Travel Act conspiracy.               Cf.    United States      v.

Cabrera, 804 F. Supp. 2d 1261, 1267-70 (M.D. Fla. 2011).               Second,

the jury found on count two -- the substantive Travel Act count --

that Bravo was guilty only of traveling with the intent to commit

bribery    in   violation   of   Puerto    Rico   law.     Again,     the   jury

explicitly rejected allegations that either the conspiracy or the

Travel Act conduct implicated § 666.

            Given these other § 666 judgments by the jury, we

conclude that its verdict on the Travel Act conspiracy can only

rationally be understood as a finding that Bravo conspired to

travel to Las Vegas in mid-May 2005 for the purpose of promoting


                                    -69-
Puerto Rico bribery.   We will not bend over backwards to formulate

some route by which the jury could have conceivably found that

§ 666 was the predicate of the Travel Act conspiracy when any

reasonable assessment of the verdict shows that no such road was

taken.   We therefore conclude that re-prosecuting Bravo on count

one would violate the Double Jeopardy Clause.

                                VI.

          Martínez also challenges his conspiracy conviction.    As

we shall explain, although the circumstances are different from

Bravo's, the outcome is the same.

A. Background

          The jury indicated that it unanimously found Martínez

guilty of conspiracy on count one.    The verdict form listed three

potential objects of the conspiracy, and the jury was instructed to

"check all that you unanimously find to apply."   The jury checked

"No" as to each of the three identified objects of the conspiracy.

In other words, although the jury was unanimous in finding that

Martínez was guilty of conspiring to do something illegal, they

were not unanimous in their view of what that illegality was.

          Immediately after the verdict was read by the courtroom

deputy, Martínez's attorney, Mr. Lowell, asked the court to strike

the verdict on count one, stating: "As to Hector Martínez, they

found 'no' for all the particulars, so, consequently, this is an

impossibility."   The court and the government were uncertain about


                               -70-
the proper course.      Lowell, however, remained steadfast, asserting

that "as to Count 1, by law, you have to enter the verdict of not

guilty as to Count 1 as to Mr. Martínez."

            Lowell then asked the court to poll the jury individually

as to count five, the substantive federal bribery count.                The

government recommended that the court simply take a general poll.

Bravo's attorney, Mr. Chesnoff, asked that the jury be polled

individually "as to every count and every specification," stating

that "[y]ou have a jury that has obviously been confused about its

verdict."   The court rejected both defense attorneys' requests and

conducted only a general poll, asking each juror if the verdict

announced by the courtroom deputy was his or her verdict.              This

approach did not clarify the issue with the conspiracy verdict as

to Martínez.

            After the jury was polled, the court asked if there were

any motions by the defense.            Attorney Lowell reiterated his

contention that "the Court must vacate Count 1."                  The court

responded: "All right.      Well, let me discharge the jury, and well

-- we'll deal with those legal matters later."               The jury was

escorted from the courtroom, and Lowell again stated that the

jury's   verdict   on   Martínez's    conspiracy   charge   was   "a   legal

impossibility," and "that being the case, the Court must strike

that guilty verdict.       There's no alternative."         The government

pushed back, asking the court for time to brief the issue before it


                                     -71-
made its decision.       After some further back and forth, the court

stated: "I agree with Mr. Lowell.            Count 1 as far as Defendant

Martínez is dismissed."           The discussion then shifted to other

matters.

            In a short order issued the next day, the court sua

sponte "reinstated" Martínez's conviction on count one "without

prejudice of the parties having a full opportunity to brief the

issues discussed in open court."          Martínez filed an eighteen-page

brief three days later, stating that the court's change of course

was "beyond surprising" and insisting that the further proceedings

ordered by the court "are an affront to the Fifth Amendment's Due

Process and Double Jeopardy Clauses, and the Sixth Amendment's

right to trial by jury."         He argued that "[a]lthough the statutory

basis for Mr. Lowell's motion and this Court's decision was not

cited, it was plainly a motion made and a judgment rendered under

[Federal]   Rule   [of    Criminal    Procedure]      29,"   and    that   double

jeopardy    therefore      attached.          The     government      filed     a

"non-opposition"     to    Martínez's        motion    shortly      thereafter,

indicating that "the Court should dismiss defendant Martínez's

guilty   verdict   on    Count    One."      The    next   day,    however,   the

government filed a supplemental response, arguing that, at most,

Martínez would be entitled to a mistrial pursuant to Federal Rule

of Criminal Procedure 33 on count one and a dismissal without

prejudice, not a Rule 29 dismissal based on insufficiency of the


                                      -72-
evidence.   Martínez replied that the dismissal sought and granted

was a dismissal pursuant to Rule 29, that the dismissal was

properly granted, and that the court's decision could not be

withdrawn or relitigated, as jeopardy attached to it.

            On August 30, 2011, the district court issued an order

stating that the initial dismissal did not preclude a mistrial. The

court stated that because it did not explicitly make a finding that

the evidence was insufficient to sustain the conviction, Rule 29

was not implicated.        Instead, it maintained that "the Court

'dismissed' [the] verdict based on defense counsel's claim of

'legal impossibility.'"      Moreover, the court stated that even if

its actions fell within the scope of Rule 29, the Double Jeopardy

Clause permits a prosecution appeal to reinstate a jury's guilty

verdict that a judge subsequently discarded.

B. Legal Principles

            The Fifth Amendment states that no person shall "be

subject for the same offence to be twice put in jeopardy of life or

limb."   U.S. Const. amend. V.    The Double Jeopardy Clause "shields

a defendant from a second prosecution for the same offense after

either conviction or acquittal."      United States v. Morris, 99 F.3d
476, 478 (1st Cir. 1996).        In determining whether the Double

Jeopardy Clause has been violated, "a reviewing court first must

ask   whether   jeopardy   attached   in   the   original   [trial]   court

proceeding." United States v. Pacheco, 434 F.3d 106, 112 (1st Cir.


                                  -73-
2006)    (alteration   in   original)      (citation   omitted)    (internal

quotation marks omitted).

             "Perhaps the most fundamental rule in the history of

double   jeopardy   jurisprudence    has    been   that   '[a]    verdict   of

acquittal . . . could not be reviewed, on error or otherwise,

without putting [a defendant] twice in jeopardy, and thereby

violating the Constitution.'" United States v. Martin Linen Supply

Co., 430 U.S. 564, 571 (1977) (alteration in original) (quoting

United States v. Ball, 163 U.S. 662, 671 (1896)).                    We have

previously held that "[i]t is beyond cavil that, for double

jeopardy purposes, the finality accorded to jury verdicts of

acquittal extends equally to judicially rendered judgments of

acquittal." Pacheco, 434 F.3d at 112. It is therefore critical to

determine whether the district court's statement that "Count 1 as

far as Defendant Martínez is dismissed" constitutes a judgment of

acquittal.

             The Supreme Court has repeatedly "emphasized that what

constitutes an 'acquittal' is not to be controlled by the form of

the judge's action."        Martin Linen, 430 U.S. at 571; see also

United States v. Scott, 437 U.S. 82, 96 (1978); United States v.

Sisson, 399 U.S. 267, 290 (1970). Instead, a reviewing court "must

determine whether the ruling of the judge, whatever its label,

actually represents a resolution, correct or not, of some or all of

the factual elements of the offense charged."             Martin Linen, 430


                                    -74-
U.S. at 571; see also Pacheco, 434 F.3d at 112.    That the district

court did not explicitly invoke Rule 29 in "dismissing" count one,

then, is not dispositive on the issue of whether its actions

constituted an acquittal. Cf. United States v. Jorn, 400 U.S. 470,

478 n.7 (1971) ("[T]he trial judge's characterization of his own

action cannot control the classification of the action for the

purposes of our appellate jurisdiction.").

            The difficulty in this case is that the district court's

assessment of the conspiracy charge as to Martínez does not

directly engage with the facts presented at trial.    Instead of the

normal inquiry into factual sufficiency, the court's determination

that the conspiracy count must be "dismissed" appears to be based

on a legal conclusion regarding the requirements of a conspiracy

conviction under 18 U.S.C. § 371 -- specifically, that if the jury

cannot reach an agreement as to the object of a conspiracy, the

conviction cannot stand as a matter of law.       The Supreme Court,

however, has not limited acquittals for double jeopardy purposes to

cases involving factual assessments of the evidence presented to

the jury.    In several cases, including one decided earlier this

year, the Supreme Court has held that legal determinations by the

court can create a double jeopardy bar to retrial.

            In Arizona v. Rumsey, an Arizona trial judge conducted a

sentencing hearing to determine whether a defendant convicted of

armed robbery and first degree murder was eligible for the death


                                -75-
penalty.    467 U.S. 203, 205 (1984).               The trial judge mistakenly

held that Arizona's statutory aggravating factor covering killings

for   pecuniary   gain    was    limited       to   "a   contract-type   killing

situation and not robbery, burglary, etc."               Id. at 206 (quotation

marks   omitted).        The    judge    therefore       found   no   aggravating

circumstances and sentenced the defendant to life imprisonment.

Id.     The State successfully appealed to the Supreme Court of

Arizona and obtained a death sentence on remand under the proper

standard.    Id. at 207-08.       The U.S. Supreme Court found that the

retrial on the penalty phase issue was a double jeopardy violation,

because the trial judge's original "judgment, based on findings

sufficient to establish legal entitlement to the life sentence,

amounts to an acquittal on the merits and, as such, bars any

retrial of the appropriateness of the death penalty." Id. at 211.

It continued:

            In making its findings, the trial court relied
            on a misconstruction of the statute defining
            the pecuniary gain aggravating circumstance.
            Reliance on an error of law, however, does not
            change the double jeopardy effects of a
            judgment that amounts to an acquittal on the
            merits.   "[T]he fact that the acquittal may
            result from erroneous evidentiary rulings or
            erroneous interpretations of governing legal
            principles . . . affects the accuracy of that
            determination, but it does not alter its
            essential character."

Id. (quoting United States v. Scott, 437 U.S. 82, 98 (1978))

(emphasis added) (internal quotation marks omitted).



                                        -76-
            Just two years after Rumsey, the Court considered another

case in which a judge's "legal determination" was at issue.           In

Smalis v. Pennsylvania, the Supreme Court of Pennsylvania held that

a demurrer, which requires the court to determine "whether the

evidence, if credited by the jury, is legally sufficient to warrant

the conclusion that the defendant is guilty beyond a reasonable

doubt," does not involve a factual determination, but rather

"purely one of law," and is therefore not the equivalent of an

acquittal for double jeopardy purposes.     476 U.S. 140, 143 (1986)

(internal   quotation   marks   omitted).   The   U.S.   Supreme   Court

reversed in a brief opinion, stating that "[w]hat the demurring

defendant seeks is a ruling that as a matter of law the State's

evidence is insufficient to establish his factual guilt," which

constitutes an acquittal under the Double Jeopardy Clause.         Id. at

144.

            The Court recently reaffirmed its positions in Rumsey and

Smalis in Evans v. Michigan, 133 S. Ct. 1069 (2013).      In Evans, the

Supreme Court considered "whether retrial is barred when a trial

court grants an acquittal because the prosecution had failed to

prove an 'element' of the offense that, in actuality, it did not

have to prove."   Id. at 1074.    The Court found that, in substance,

the issue was no different than the one presented in Rumsey: it

"involve[d] an antecedent legal error that led to an acquittal

because the State failed to prove some fact it was not actually


                                  -77-
required to prove."   Id. at 1076.   The fact that Evans involved the

addition of a nonessential element, while Rumsey involved only the

misinterpretation of an essential element, was of no moment to the

Court. Id. at 1076-77.     The Court held that the trial court's

"judgment, however erroneous it was, precludes reprosecution." Id.

at 1078 (internal quotation marks omitted).

C. Application

          With these decisions in mind, we have little difficulty

concluding that the district court's "dismissal" of the conspiracy

count against Martínez was an acquittal.    Rightly or wrongly,26 the

court agreed with Lowell's assertions that a conspiracy with no

object was "a legal impossibility," and that the jury's verdict

must be "struck" and the count "dismissed."       In so finding, the

court made a determination as to the legal requirements necessary

for a conspiracy conviction under § 371 and concluded that the jury

had found the evidence insufficient to meet those requirements.27


     26
       Because the correctness of the district court's decision on
this issue is irrelevant, we choose not to address it, other than
to note that there appears to be no case law directly on point.
Martínez relies primarily upon an out-of-circuit district court
case involving facts that differ materially from the present case,
United States v. Lucarelli, 490 F. Supp. 2d 295 (D. Conn. 2007),
while the government cites to an Eighth Circuit case that involved
a special verdict form in a bankruptcy fraud case, United States v.
Mitchell, 476 F.3d 539 (8th Cir. 2007).       Neither offers clear
guidance.
     27
        Although double jeopardy cases in which courts order an
acquittal based on the sufficiency of the evidence ordinarily
involve the court's assessment of the evidence itself, the
principles are equally applicable in this somewhat different

                                -78-
For our purposes, it does not matter if this interpretation of

§ 371 added "an 'element' of the offense that, in actuality, [the

government] did not have to prove," id. at 1074; misconstrued the

actual elements of the statute, Rumsey, 467 U.S. at 211; or

faithfully adhered to the statute's requirements. All that matters

is   that   the   district   court   made   "a   determination   that   the

[government] had failed to prove its case."         Evans, 133 S. Ct. at

1075.

            One issue remains for our consideration.      In declaring a

mistrial, the district court found that even if the initial

"dismissal" could be considered a judgment of acquittal, the Double

Jeopardy Clause would not prevent an appeal by the government to

reinstate the jury's original guilty verdict.         In support of this

proposition, the court cited Smith v. Massachusetts, which states:

            Our cases have made a single exception to the
            principle that acquittal by judge precludes
            reexamination of guilt no less than acquittal
            by jury: When a jury returns a verdict of
            guilty and a trial judge (or an appellate
            court) sets aside that verdict and enters a
            judgment of acquittal, the Double Jeopardy
            Clause does not preclude a prosecution appeal
            to reinstate the jury verdict of guilty.


context. Here, the court determined that the jury had functionally
acquitted Martínez on the conspiracy count. See Evans, 133 S. Ct.
at 1075 ("[A]n 'acquittal' includes a ruling by the court that the
evidence is insufficient to convict, a factual finding [that]
necessarily establish[es] the criminal defendant's lack of criminal
culpability, and any other rulin[g] which relate[s] to the ultimate
question of guilt or innocence." (alterations in original)
(emphasis added) (citations omitted) (internal quotation marks
omitted)).

                                     -79-
543 U.S. 462, 467 (2005).      Although at first blush this principle,

first announced in United States v. Wilson, 420 U.S. 332, 352-53

(1975), seems potentially applicable to the present case, it is

not.

           As the Court noted in Rumsey, "[n]o double jeopardy

problem was presented in Wilson because the appellate court, upon

reviewing asserted legal errors of the trial judge, could simply

order the jury's guilty verdict reinstated; no new factfinding

would be necessary, and the defendant therefore would not be twice

placed in jeopardy." 467 U.S. at 211-12.        The Rumsey Court found

that the Wilson exception was inapplicable to that case, because

"[w]hereas the defendant in Wilson was not to be subjected to a

second trial after an acquittal at his first, that is precisely

what . . . happened" to Rumsey.          The Court has made clear that the

Wilson exception does not violate the Double Jeopardy Clause

precisely because allowing appeal in those circumstances does not

subject a defendant "to further factfinding proceedings going to

guilt or innocence" following an acquittal. Smith, 543 U.S. at 467

(internal quotation marks omitted); see also Smalis, 476 U.S. at

145 ("[S]ubjecting the defendant to postacquittal factfinding

proceedings   going   to    guilt   or    innocence    violates   the   Double

Jeopardy Clause.").

           Here, the government presumably requested a dismissal

without   prejudice    of    Martínez's     conviction    so   that     it   can


                                    -80-
reprosecute him under § 371.        If we were to allow the district

court to recast its acquittal as a mistrial, the government would

get   another   opportunity   to   subject   Martínez   to   "factfinding

proceedings going to guilt or innocence," hoping this time for a

less ambiguous result.        That would be a classic instance of

impermissible double jeopardy. Because the court's "dismissal" was

an acquittal for double jeopardy purposes, and because the Wilson

exception does not apply, the decision cannot be reconsidered. See

Smith, 543 U.S. at 470-73.

                                   VII.

           For the foregoing reasons, we reverse Bravo's conspiracy

conviction, and reverse the district court's order declaring a

mistrial as to Martínez's conspiracy count. We direct the district

court to enter a judgment of acquittal on both charges.         We vacate

Martínez's and Bravo's § 666 convictions and remand for further

proceedings consistent with this opinion.



                   – Concurring Opinion Follows –




                                   -81-
            HOWARD, Circuit Judge, concurring in part and concurring

in the judgment.       I join the court's judgment, although on one

issue I would reach the same result by a different route.                   The

majority concludes, as a matter of law, that Section 666 does not

criminalize gratuities.        I believe that the statute is unclear

enough   that    the   rule    of   lenity    precludes    the    defendants'

convictions     to   the   extent   that   they   could   have   rested    on   a

gratuity.    While the majority does an admirable job of explaining

its reasoning, other considerations give me pause.

            First, the Supreme Court has stated that "[a]n illegal

gratuity . . . may constitute merely a reward for some future act

that the public official will take (and may already have determined

to take), or for a past act that he has already taken."                   United

States v. Sun-Diamond Growers of Cal., 526 U.S. 398, 405 (1999)

(emphasis added).      Thus, a "reward" can be a payment that does not

influence an official's actions, a reading that the majority

rejects when interpreting Section 666.            Although the Court was not

interpreting Section 666 or defining the word "reward," it was

interpreting Section 201, a closely related statute.                 Thus, I

hesitate to conclude that the meaning of "reward" as used in

Section 666 is at odds with the Court's use of that word.

            Second, a problem arises if we read the bribery provision

of Section 201(b) to prohibit the same conduct as Section 666.

Section 201(b) prohibits giving or receiving anything of value with


                                     -82-
the intent to "influence" or of "being influenced."                           18 U.S.C.

§ 201(b)(1)(A), (b)(2)(A).               Section 666, by contrast, prohibits

giving or receiving anything of value with the intent to "influence

or reward" or "to be influenced or rewarded."                     Id. § 666(a)(2),

(a)(1)(B).      If the scope of these prohibitions is the same, then

the word "reward" has no independent meaning in Section 666, which

would seem to violate the requirement that we are to give effect to

every word of a statute.           See Ransom v. FIA Card Servs., N.A., 131
S. Ct. 716, 724 (2011).             I am not sure that this problem can be

resolved by reading "reward" as clarifying how a bribe can be

timed, as the majority does.

              Third,     Appendix    A    to    the    United    States      Sentencing

Guidelines     Manual     provides       that    Section     2C1.2,    the    guideline

covering gratuities, applies to both Section 666(a)(1)(B) and

Section 666(a)(2).          Although the Sentencing Commission cannot

change the meaning of a statute, Congress does have the opportunity

to review proposed guidelines before they become effective.

28   U.S.C.    §   994(p).28       Moreover,      we    have    held   that    "Chevron

deference     is   the    proper     criterion        for   determining      whether   a

guideline (or, for that matter, commentary that suggests how a



      28
       Like the majority, I am concerned with the disparity between
the statutory maximum sentences for an illegal gratuity under
Section 201 and for a violation of Section 666. But I would point
out that an illegal gratuity carries a base offense level three
levels lower than bribery does, U.S. Sentencing Guidelines Manual
§§ 2C1.1(a), 2C1.2(a) (2012).

                                          -83-
guideline should be read) contravenes a statute." United States v.

LaBonte, 70 F.3d 1396, 1404 (1st Cir. 1995), rev'd on other

grounds, 520 U.S. 751 (1997).29            While I do not suggest that

LaBonte's    rule   applies      here,     the    Sentencing     Commission's

determination that the gratuity guideline applies to Section 666

does at least give me pause as to Congress's meaning.

            In the end, I would apply the rule of lenity because it

is ambiguous whether Section 666 criminalizes gratuities.                    "The

rule of lenity requires ambiguous criminal laws to be interpreted

in favor of the defendants subjected to them."             United States v.

Santos, 553 U.S. 507, 514 (2008) (plurality opinion). We apply the

rule of lenity "only if, after seizing everything from which aid

can be derived, we can make no more than a guess as to what

Congress    intended."    Reno    v.     Koray,   515 U.S. 50,   65    (1995)

(citations omitted) (internal quotation marks omitted).                   Here, I

can make no more than a guess as to what Congress intended

Section 666 to mean.     Therefore, I would hold that the defendants

cannot be convicted for giving or receiving a gratuity.




     29
       When the Supreme Court decided United States v. LaBonte, the
three dissenting justices stated that Chevron deference was
appropriate, 520 U.S. at 777 (Breyer, J., dissenting), while the
remaining justices chose not to decide the issue, id. at 762 n.6.

                                    -84-